Exhibit 10.1

 

 

PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

LAS POSITAS LLC,
a Delaware limited liability company

 

AS SELLER,

 

and

 

SIMPSON MANUFACTURING CO., INC.,
a Delaware corporation

 

AS BUYER

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Purchase and Sale

 

 

 

 

2.

Purchase Price; Deposit; Escrow

 

 

 

 

3.

Buyer’s Investigation

 

 

 

 

 

3.1

Scope of Investigation

 

 

 

 

 

3.2

Entry; Insurance; Indemnity

 

 

 

 

 

3.3

Title Matters; Buyer’s Objections; Seller’s Right to Cure

 

 

 

 

 

3.4

Buyer’s Right to Terminate

 

 

 

 

 

3.5

Leases and Miscellaneous Agreements

 

 

 

 

4.

As-Is Sale; Release and Indemnity

 

 

 

 

 

4.1

As-Is Sale

 

 

 

 

 

 

4.2

Release and Indemnity

 

 

 

 

 

 

4.3

Representations and Warranties of Seller

 

 

 

 

 

 

4.4

Seller’s Knowledge

 

 

 

 

 

 

4.5

Survival of and Limitations on Seller’s Representations and Warranties

 

 

 

 

 

 

4.6

Representations and Warranties of Buyer

 

 

 

 

 

 

4.7

Survival of Buyer’s Representations and Warranties

 

 

 

 

5.

Interim Operation of the Property

 

 

 

 

6.

Conditions to Closing

 

 

 

 

 

6.1

Conditions to Buyer’s Obligations to Close

 

 

 

 

 

 

6.2

Conditions to Seller’s Obligations to Close

 

 

 

 

7.

Closing and Transfer of Title

 

 

 

 

 

7.1

Closing Date

 

 

 

 

 

 

7.2

Seller’s Deliveries

 

 

 

 

 

 

7.3 [a05-6060_1ex10d1.htm#a7_3BuyersDeliveries_010128]

Buyer’s Deliveries [a05-6060_1ex10d1.htm#a7_3BuyersDeliveries_010128]

 

 

 

 

 

 

7.4 [a05-6060_1ex10d1.htm#a7_4PossessionOfThePropertyCondit_010134]

Possession of the Property; Condition of Property
[a05-6060_1ex10d1.htm#a7_4PossessionOfThePropertyCondit_010134]

 

 

 

 

8. [a05-6060_1ex10d1.htm#a8_ProrationsAndAdjustments_010138]

Prorations and Adjustments
[a05-6060_1ex10d1.htm#a8_ProrationsAndAdjustments_010138]

 

 

 

 

 

8.1 [a05-6060_1ex10d1.htm#a8_1General_010142]

General [a05-6060_1ex10d1.htm#a8_1General_010142]

 

 

 

 

 

 

8.2 [a05-6060_1ex10d1.htm#a8_2Survival_010149]

Survival [a05-6060_1ex10d1.htm#a8_2Survival_010149]

 

 

i

--------------------------------------------------------------------------------


 

9. [a05-6060_1ex10d1.htm#a9_RiskOfLossAndInsuranceProceeds_010149]

Risk of Loss and Insurance Proceeds
[a05-6060_1ex10d1.htm#a9_RiskOfLossAndInsuranceProceeds_010149]

 

 

 

 

 

9.1 [a05-6060_1ex10d1.htm#a9_1MinorLoss_010150]

Minor Loss [a05-6060_1ex10d1.htm#a9_1MinorLoss_010150]

 

 

 

 

 

 

9.2 [a05-6060_1ex10d1.htm#a9_2MajorLoss_010152]

Major Loss [a05-6060_1ex10d1.htm#a9_2MajorLoss_010152]

 

 

 

 

10. [a05-6060_1ex10d1.htm#a10_Default_010200]

Default [a05-6060_1ex10d1.htm#a10_Default_010200]

 

 

 

 

11. [a05-6060_1ex10d1.htm#a11_Expenses_010206]

Expenses [a05-6060_1ex10d1.htm#a11_Expenses_010206]

 

 

 

 

12. [a05-6060_1ex10d1.htm#a12_Brokers_010208]

Brokers [a05-6060_1ex10d1.htm#a12_Brokers_010208]

 

 

 

 

13. [a05-6060_1ex10d1.htm#a13_Assignment_010210]

Assignment [a05-6060_1ex10d1.htm#a13_Assignment_010210]

 

 

 

 

14. [a05-6060_1ex10d1.htm#a14_Notices_010211]

Notices [a05-6060_1ex10d1.htm#a14_Notices_010211]

 

 

 

 

15. [a05-6060_1ex10d1.htm#a15_Miscellaneous_010216]

Miscellaneous [a05-6060_1ex10d1.htm#a15_Miscellaneous_010216]

 

 

 

 

 

15.1 [a05-6060_1ex10d1.htm#a15_1AttorneysFees_010216]

Attorneys’ Fees [a05-6060_1ex10d1.htm#a15_1AttorneysFees_010216]

 

 

 

 

 

 

15.2 [a05-6060_1ex10d1.htm#a15_2Gender_010218]

Gender [a05-6060_1ex10d1.htm#a15_2Gender_010218]

 

 

 

 

 

 

15.3 [a05-6060_1ex10d1.htm#a15_3Captions_010220]

Captions [a05-6060_1ex10d1.htm#a15_3Captions_010220]

 

 

 

 

 

 

15.4 [a05-6060_1ex10d1.htm#a15_4Construction_010220]

Construction [a05-6060_1ex10d1.htm#a15_4Construction_010220]

 

 

 

 

 

 

15.5 [a05-6060_1ex10d1.htm#a15_5BusinessDaysDeadlines_010222]

Business Days; Deadlines
[a05-6060_1ex10d1.htm#a15_5BusinessDaysDeadlines_010222]

 

 

 

 

 

 

15.6 [a05-6060_1ex10d1.htm#a15_6EntireAgreement_010224]

Entire Agreement [a05-6060_1ex10d1.htm#a15_6EntireAgreement_010224]

 

 

 

 

 

 

15.7 [a05-6060_1ex10d1.htm#a15_7Recording_010225]

Recording [a05-6060_1ex10d1.htm#a15_7Recording_010225]

 

 

 

 

 

 

15.8 [a05-6060_1ex10d1.htm#a15_8NoContinuance_010227]

No Continuance [a05-6060_1ex10d1.htm#a15_8NoContinuance_010227]

 

 

 

 

 

 

15.9 [a05-6060_1ex10d1.htm#a15_9TimeOfEssence_010228]

Time of Essence [a05-6060_1ex10d1.htm#a15_9TimeOfEssence_010228]

 

 

 

 

 

 

15.10 [a05-6060_1ex10d1.htm#a15_10OriginalDocument_010230]

Original Document [a05-6060_1ex10d1.htm#a15_10OriginalDocument_010230]

 

 

 

 

 

 

15.11 [a05-6060_1ex10d1.htm#a15_11GoverningLaw_010231]

Governing Law [a05-6060_1ex10d1.htm#a15_11GoverningLaw_010231]

 

 

 

 

 

 

15.12 [a05-6060_1ex10d1.htm#a15_12AcceptanceOfOffer_010232]

Acceptance of Offer [a05-6060_1ex10d1.htm#a15_12AcceptanceOfOffer_010232]

 

 

 

 

 

 

15.13 [a05-6060_1ex10d1.htm#a15_13Confidentiality_010233]

Confidentiality [a05-6060_1ex10d1.htm#a15_13Confidentiality_010233]

 

 

 

 

 

 

15.14 [a05-6060_1ex10d1.htm#a15_14Section1031Exchange_010237]

Section 1031 Exchange [a05-6060_1ex10d1.htm#a15_14Section1031Exchange_010237]

 

 

 

 

 

 

15.15 [a05-6060_1ex10d1.htm#a15_15Amendment_010239]

Amendment [a05-6060_1ex10d1.htm#a15_15Amendment_010239]

 

 

 

 

 

 

15.16 [a05-6060_1ex10d1.htm#a15_16Waiver_010241]

Waiver [a05-6060_1ex10d1.htm#a15_16Waiver_010241]

 

 

ii

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES

 

1.1 [a05-6060_1ex10d1.htm#Schedule1_1_140636]

Description of the Land [a05-6060_1ex10d1.htm#Schedule1_1_140636]

 

 

 

 

3.2 [a05-6060_1ex10d1.htm#Schedule3_2_140640]

Access Agreement [a05-6060_1ex10d1.htm#Schedule3_2_140640]

 

 

iii

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Exhibit A

 

—

 

Grant Deed

 

 

 

 

 

Exhibit B

 

—

 

Bill of Sale

 

 

 

 

 

Exhibit C

 

—

 

Assignment and Assumption of Permits, Intangible Property and Warranties

 

 

 

 

 

Exhibit D

 

—

 

Assignment and Assumption of Miscellaneous Agreement

 

 

 

 

 

Exhibit E

 

—

 

Seller’s Closing Certification

 

 

 

 

 

Exhibit F

 

—

 

FIRPTA Affidavit

 

 

 

 

 

Exhibit G

 

—

 

Designation Agreement

 

 

 

 

 

Exhibit H

 

—

 

Buyer’s Closing Certification

 

 

 

 

 

Exhibit I

 

—

 

Confidentiality Agreement

 

 

 

 

 

Exhibit J

 

—

 

Invasive Testing Requirements

 

iv

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated for reference
purposes as of March 28, 2005, is made by and between LAS POSITAS LLC, a
Delaware limited liability company (“Seller”), and SIMPSON MANUFACTURING CO.,
INC., a Delaware corporation (“Buyer”).  This Agreement shall not be effective
until executed by both Buyer and Seller, and the date on which this Agreement is
executed by Buyer or Seller, whichever is later, as indicated on the signature
page hereto, shall be referred to herein as the “Effective Date.”

 


1.                      PURCHASE AND SALE


 

Seller hereby agrees to sell to Buyer, and Buyer hereby agrees to purchase from
Seller, subject to the terms, covenants and conditions set forth herein, all of
the following property:

 


(A)                     THAT CERTAIN REAL PROPERTY LOCATED IN THE CITY OF
PLEASANTON, COUNTY OF ALAMEDA, STATE OF CALIFORNIA, COMMONLY KNOWN AS 5956 AND
5964 W. LAS POSITAS BLVD., AND MORE PARTICULARLY DESCRIBED IN SCHEDULE 1.1
HERETO (THE “LAND”);


 


(B)                    THE BUILDINGS, STRUCTURES AND IMPROVEMENTS ERECTED OR
LOCATED ON THE LAND (COLLECTIVELY, THE “IMPROVEMENTS,” AND TOGETHER WITH THE
LAND, COLLECTIVELY, THE “PREMISES”);


 


(C)                     ALL OF SELLER’S RIGHT, TITLE AND INTEREST, IF ANY, IN
AND TO ANY RIGHTS AND APPURTENANCES PERTAINING TO THE LAND, INCLUDING MINERALS,
OIL AND GAS RIGHTS, AIR, WATER AND DEVELOPMENT RIGHTS, ROADS, ALLEYS, EASEMENTS,
STREETS AND WAYS ADJACENT TO THE LAND, RIGHTS OF INGRESS AND EGRESS THERETO, ANY
STRIPS AND GORES WITHIN OR BOUNDING THE LAND AND IN PROFITS OR RIGHTS OR
APPURTENANCES PERTAINING TO THE LAND (THE “APPURTENANT RIGHTS”);


 


(D)                    ALL OF SELLER’S RIGHT, TITLE, AND INTEREST, IF ANY, IN
ALL TANGIBLE PERSONAL PROPERTY LOCATED ON THE PREMISES, INCLUDING FURNITURE, AND
EQUIPMENT (THE “PERSONAL PROPERTY”).


 


(E)                     ALL OF SELLER’S RIGHT, TITLE AND INTEREST, IF ANY, IN
AND TO ALL ASSIGNABLE PERMITS AND LICENSES TO THE EXTENT THE SAME PERTAIN TO THE
PREMISES (COLLECTIVELY, THE “PERMITS”);


 


(F)                       ALL OF SELLER’S RIGHT, TITLE, AND INTEREST IN THE
AGREEMENT AFFECTING THE PROPERTY THAT BUYER IS REQUIRED TO ASSUME PURSUANT TO
SECTION 3.5 BELOW (THE “MISCELLANEOUS AGREEMENT”).


 


(G)                    ALL OF SELLER’S RIGHT, TITLE AND INTEREST, IF ANY, IN AND
TO ALL ASSIGNABLE INTANGIBLE PROPERTY, IF ANY, USED EXCLUSIVELY IN CONNECTION
WITH THE OCCUPANCY AND OPERATION OF THE PREMISES (THE “INTANGIBLE PROPERTY”).


 


(H)                    ALL OF SELLER’S RIGHT, TITLE AND INTEREST, IF ANY, IN AND
TO ALL ASSIGNABLE WARRANTIES OF ANY CONTRACTOR, MANUFACTURER OR MATERIALMAN
WHICH RELATE TO THE IMPROVEMENTS OR THE PERSONAL PROPERTY (COLLECTIVELY, THE
“WARRANTIES”).


 

The Premises, Appurtenant Rights, Personal Property, Permits, Miscellaneous
Agreement, Intangible Property and Warranties are herein collectively referred
to as the “Property”.

 

1

--------------------------------------------------------------------------------


 


2.                      PURCHASE PRICE; DEPOSIT; ESCROW


 


(A)                     THE PURCHASE PRICE (“PURCHASE PRICE”) FOR THE PROPERTY
SHALL BE NINE MILLION SIX HUNDRED TWENTY-ONE THOUSAND TWO HUNDRED EIGHTY-EIGHT
DOLLARS ($9,621,288.00), SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 8 BELOW,
AND SHALL BE PAID AS SET FORTH IN SUBPARAGRAPHS (B), (C) AND (D) BELOW.


 


(B)                    WITHIN ONE (1) BUSINESS DAY FOLLOWING THE EFFECTIVE DATE,
BUYER SHALL DEPOSIT IN ESCROW WITH CHICAGO TITLE INSURANCE COMPANY, 388 MARKET
STREET, SAN FRANCISCO, CALIFORNIA 94111, ATTN:  NICKI CARR (THE “TITLE COMPANY”
AND THE “ESCROW HOLDER”), AS AN INITIAL DEPOSIT HEREUNDER, THE SUM OF TWO
HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) (THE “INITIAL DEPOSIT”).  WITHIN
ONE (1) BUSINESS DAY FOLLOWING EXPIRATION OF THE INVESTIGATION PERIOD (AS
DEFINED BELOW), IF BUYER DELIVERS NOTICE TO SELLER OF BUYER’S ELECTION NOT TO
TERMINATE THIS AGREEMENT PURSUANT TO SECTION 3.4 BELOW, BUYER SHALL DEPOSIT WITH
THE ESCROW HOLDER, AS AN ADDITIONAL DEPOSIT HEREUNDER, AN ADDITIONAL SUM OF ONE
MILLION SEVEN HUNDRED FIFTY THOUSAND DOLLARS ($1,750,000.00) (THE “ADDITIONAL
DEPOSIT”).  THE INITIAL DEPOSIT AND THE ADDITIONAL DEPOSIT, TOGETHER WITH ALL
INTEREST ACCRUED THEREON, ARE REFERRED TO HEREIN AS THE “DEPOSIT”.  THE DEPOSIT
SHALL AT ALL TIMES BEFORE THE CLOSING OF THE PURCHASE AND SALE CONTEMPLATED
HEREUNDER (THE “CLOSING”) BE INVESTED IN AN INTEREST-BEARING ACCOUNT APPROVED BY
BUYER IN WRITING.  BUYER SHALL PROVIDE THE ESCROW HOLDER WITH ITS TAXPAYER
IDENTIFICATION NUMBER, AND UNLESS THE CLOSING DOES NOT OCCUR AS A RESULT OF
BUYER’S DEFAULT HEREUNDER, ALL INTEREST EARNED ON THE DEPOSIT SHALL BE REPORTED
TO THE APPROPRIATE TAX AUTHORITIES USING BUYER’S TAXPAYER IDENTIFICATION
NUMBER.  AT THE CLOSING, THE DEPOSIT SHALL BE APPLIED TO THE PURCHASE PRICE. 
PROVIDED THAT BUYER TIMELY DELIVERS NOTICE TO SELLER OF BUYER’S ELECTION NOT TO
TERMINATE THIS AGREEMENT PURSUANT TO SECTION 3.4 BELOW, PRIOR TO THE EXPIRATION
OF THE INVESTIGATION PERIOD, THE DEPOSIT SHALL BECOME NON-REFUNDABLE (EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH HEREIN).


 


(C)                     THE BALANCE OF THE PURCHASE PRICE, SUBJECT TO ADJUSTMENT
FOR ANY PRORATIONS AND CREDITS PROVIDED HEREUNDER, SHALL BE DEPOSITED WITH
ESCROW HOLDER BY BUYER AT LEAST ONE (1) BUSINESS DAY BEFORE THE CLOSING BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, FOR DISBURSEMENT PURSUANT TO THE TERMS
HEREOF, WITH THE TRANSFER OF FUNDS TO SELLER TO BE COMPLETED ON THE DAY OF THE
CLOSING.


 


(D)                    UPON MUTUAL EXECUTION OF THIS AGREEMENT, THE PARTIES
HERETO SHALL DEPOSIT AN EXECUTED COUNTERPART OF THIS AGREEMENT WITH TITLE
COMPANY AND THIS AGREEMENT SHALL SERVE AS INSTRUCTIONS TO TITLE COMPANY FOR
CONSUMMATION OF THE PURCHASE CONTEMPLATED HEREBY (“ESCROW”).  SELLER AND BUYER
SHALL EXECUTE SUCH SUPPLEMENTAL ESCROW INSTRUCTIONS AS MAY BE APPROPRIATE TO
ENABLE TITLE COMPANY TO COMPLY WITH THE TERMS OF THIS AGREEMENT, PROVIDED THAT
SUCH SUPPLEMENTAL ESCROW INSTRUCTIONS ARE NOT IN CONFLICT WITH THIS AGREEMENT AS
IT MAY BE AMENDED IN WRITING FROM TIME TO TIME.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE PROVISIONS OF THIS AGREEMENT AND ANY SUPPLEMENTARY ESCROW
INSTRUCTIONS SIGNED BY BUYER AND SELLER, THE TERMS OF THIS AGREEMENT SHALL
CONTROL.  TITLE COMPANY SHALL HOLD AND DISPOSE OF THE DEPOSIT AND OTHER FUNDS
AND INSTRUMENTS DELIVERED INTO ESCROW IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.  SELLER AND BUYER AGREE THAT THE DUTIES OF THE TITLE COMPANY
HEREUNDER ARE PURELY MINISTERIAL IN NATURE AND SHALL BE EXPRESSLY LIMITED TO THE
MATTERS SET FORTH IN THIS AGREEMENT.  TITLE COMPANY SHALL NOT BE RESPONSIBLE FOR
ANY INTEREST ON THE DEPOSIT EXCEPT AS IS ACTUALLY EARNED, OR FOR THE LOSS OF ANY
INTEREST RESULTING FROM THE WITHDRAWAL OF THE DEPOSIT PRIOR TO THE DATE INTEREST
IS POSTED THEREON.

 

2

--------------------------------------------------------------------------------


 

Title Company shall execute this Agreement for the purpose of being bound by the
provisions of this Agreement directing action by the Title Company.  Escrow
Holder shall be the “Reporting Person” pursuant to Internal Revenue Code
Section 6045(e) with respect to the transaction contemplated by this Agreement.


 


3.                      BUYER’S INVESTIGATION


 


3.1                       SCOPE OF INVESTIGATION


 

Buyer shall have a period commencing on the Effective Date and ending on
May 16, 2005 (the “Investigation Period”), to review and approve all matters
relating to the Property, including the following matters:

 


(A)                     ALL MATTERS RELATING TO TITLE TO THE PROPERTY, INCLUDING
(I) MATTERS DISCLOSED BY THAT CERTAIN PRELIMINARY TITLE REPORT DATED DECEMBER 6,
2004, OR BY ANY UNDERLYING EXCEPTION DOCUMENT REFERRED TO THEREIN (COLLECTIVELY,
THE “TITLE REPORT”), ISSUED BY THE TITLE COMPANY UNDER ORDER NO. 741779-BJS, AND
A COPY OF WHICH HAS BEEN PROVIDED TO BUYER, OR DISCLOSED BY ANY UPDATES THEREOF
OR SUPPLEMENTS THERETO, AND (II) MATTERS DISCLOSED BY ANY SURVEY OF THE
PROPERTY.  SELLER SHALL PROVIDE BUYER WITH A COPY OF THAT CERTAIN SURVEY DATED
FEBRUARY 7, 2005, AND PREPARED BY URS UNDER JOB NO. 26814988, WITHOUT
REPRESENTATION OR WARRANTY OF ANY KIND WITH RESPECT THERETO.  BUYER MAY OBTAIN,
AT BUYER’S SOLE COST AND EXPENSE, AN UPDATED ALTA SURVEY OF THE PROPERTY.


 


(B)                    ALL MATTERS RELATING TO ANY GOVERNMENTAL AND OTHER LEGAL
REQUIREMENTS RELATING TO THE PROPERTY, SUCH AS TAXES, ASSESSMENTS, ZONING, USE
PERMIT REQUIREMENTS AND BUILDING CODES, INCLUDING ANY CERTIFICATES OF OCCUPANCY,
OTHER GOVERNMENTAL PERMITS AND PLANS AND SPECIFICATIONS FOR THE PROPERTY. 
EXCEPT AS SET FORTH IN SECTION 5(C) BELOW, BUYER SHALL NOT FILE OR CAUSE TO BE
FILED ANY APPLICATION OR MAKE ANY REQUEST (OTHER THAN INQUIRIES OF THE PUBLIC
RECORDS) WITH ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL AGENCY WHICH WOULD OR COULD
LEAD TO A HEARING BEFORE ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL AGENCY OR WHICH
WOULD OR COULD LEAD TO A NOTE, NOTICE OR VIOLATION OF LAW OR MUNICIPAL
ORDINANCE, ORDER OR REQUIREMENT IMPOSED BY SUCH AN AGENCY, AT THE PROPERTY OR
ANY CHANGE IN ZONING, PARCELIZATION, LICENSES, PERMITS OR OTHER ENTITLEMENTS OR
ANY INVESTIGATION OR RESTRICTION ON THE USE OF THE PROPERTY, OR ANY PART
THEREOF.


 


(C)                     THE PHYSICAL CONDITION OF THE PROPERTY, INCLUDING THE
INTERIORS, EXTERIORS, STRUCTURES, PAVEMENTS, UTILITIES, AND ALL OTHER PHYSICAL
AND FUNCTIONAL ASPECTS OF THE PROPERTY, AND INCLUDING AN INVESTIGATION AS TO THE
PRESENCE OF HAZARDOUS MATERIALS (AS DEFINED IN SECTION 4.1(B) BELOW) AT, ON OR
UNDER THE PROPERTY AND THE COMPLIANCE OF THE PROPERTY WITH ALL HAZARDOUS
MATERIALS LAWS (AS DEFINED IN SECTION 4.1(B) BELOW).


 


(D)                    ANY EASEMENTS AND/OR ACCESS RIGHTS AFFECTING THE
PROPERTY.


 


(E)                     TO THE EXTENT IN SELLER’S POSSESSION OR REASONABLE
CONTROL, THE FOLLOWING WRITTEN MATERIALS RELATING TO THE PROPERTY, ORIGINALS OR
TRUE COPIES OF WHICH SHALL BE MADE AVAILABLE AT THE OFFICES OF SELLER’S PROPERTY
MANAGER, LANDMARK ASSET MANAGEMENT GROUP, 100 BAYVIEW CIRCLE, SUITE 200, NEWPORT
BEACH, CALIFORNIA 92660, ATTENTION:  MR. A. COREY HANSEN, WITHIN TWO (2)
BUSINESS DAYS AFTER THE EFFECTIVE DATE:

 

3

--------------------------------------------------------------------------------


 

(I)                      MATERIALS RELATING TO GOVERNMENTAL AND OTHER LEGAL
REQUIREMENTS RELATING TO THE PROPERTY, SUCH AS ENTITLEMENTS, TAXES, ASSESSMENTS,
ZONING, USE PERMIT REQUIREMENTS AND BUILDING CODES;

 

(II)                   MATERIALS REGARDING THE PHYSICAL CONDITION OF THE
PROPERTY, INCLUDING THE INTERIORS, EXTERIORS, STRUCTURES, UTILITIES, AND ALL
OTHER PHYSICAL AND FUNCTIONAL ASPECTS OF THE PROPERTY; AND

 

(III)                ALL AGREEMENTS AFFECTING THE PROPERTY NOT ENCOMPASSED
WITHIN ANY OF THE OTHER SUBPARAGRAPHS OF THIS SECTION 3.1(E) OR SECTION 3.1(F).

 


(F)                   TO THE EXTENT IN SELLER’S POSSESSION OR REASONABLE
CONTROL, COPIES OF THE FOLLOWING WRITTEN MATERIALS RELATING TO THE PROPERTY
(“DUE DILIGENCE ITEMS”) SHALL BE DELIVERED TO BUYER IN CARE OF ALAN ROBIN AT THE
ADDRESS SET FORTH IN SECTION 14 BELOW WITHIN FIVE (5) BUSINESS DAYS AFTER THE
EFFECTIVE DATE, TO THE EXTENT NOT PREVIOUSLY DELIVERED TO BUYER PRIOR TO THE
EFFECTIVE DATE:


 

(I)                      ANY EXISTING SURVEY OF THE PROPERTY;

 

(II)                   CERTIFICATES OF OCCUPANCY, GOVERNMENTAL (OR
QUASI-GOVERNMENTAL) PERMITS, LICENSES AND PLANS AND SPECIFICATIONS FOR THE
PROPERTY;

 

(III)                SERVICE, MAINTENANCE AND REPAIR CONTRACTS FOR THE PROPERTY;

 

(IV)               CERTIFICATES OF INSURANCE APPLICABLE TO THE PROPERTY;

 

(V)                  TAX BILLS AFFECTING THE PROPERTY FOR THE CALENDAR YEARS
2003-2004 AND 2004-2005;

 

(VI)               CASH FLOW OPERATING STATEMENTS, PROFIT AND LOSS STATEMENTS
AND OTHER FINANCIAL STATEMENTS FOR THE PROPERTY;

 

(VII)            REPORTS, STUDIES, ASSESSMENTS, INVESTIGATIONS AND OTHER
MATERIALS RELATED TO THE PRESENCE OF HAZARDOUS MATERIALS (AS DEFINED IN
SECTION 4.1(B) BELOW) AT, ON OR UNDER THE PROPERTY, THE COMPLIANCE OF THE
PROPERTY WITH ALL HAZARDOUS MATERIALS LAWS (AS DEFINED IN SECTION 4.1(B) BELOW),
AND ANY SOIL REPORTS;

 

(VIII)         ENTITLEMENT RECORDS (OTHER THAN THE DOCUMENTS RELATING TO THE
EXCEPTIONS SET FORTH IN THE TITLE REPORT PREVIOUSLY DELIVERED BY SELLER OR TO BE
DELIVERED BY THE TITLE COMPANY), MAPS, BUILDING INSPECTION APPROVALS,
ENGINEERING AND ARCHITECTURAL STUDIES RELATING TO THE PROPERTY; AND

 

(IX)                 ROOF, PLUMBING, STRUCTURAL AND MECHANICAL SYSTEMS REPORTS
(OTHER THAN VENDOR INVOICES, WORK ORDERS, MAINTENANCE RECORDS AND OTHER SIMILAR
TYPE OF DOCUMENTS).

 


(G)                ALL MATTERS RELATING TO THE FEASIBILITY OF BUYER’S PROPOSED
OWNERSHIP OF THE PROPERTY.


 


(H)                NATURAL HAZARDS DISCLOSURE STATEMENTS FOR THE PROPERTY, AS
REQUIRED UNDER CALIFORNIA LAW, TO BE DELIVERED TO BUYER WITHIN FIFTEEN (15) DAYS
AFTER THE EFFECTIVE DATE.  THE NATURAL HAZARDS DISCLOSURE STATEMENTS SHALL BE
BASED ON A REPORT OR REPORTS OF A LICENSED ENGINEER, LAND

 

4

--------------------------------------------------------------------------------


 

surveyor, geologist, or expert in natural hazard discovery, which report or
reports shall be attached to such natural hazards disclosure statement.  Buyer
acknowledges that the natural hazards disclosure statements shall be based
solely on the information contained in the report or reports attached thereto,
and Seller shall have no liability for any inaccuracy in such reports, except to
the extent that Seller has actual knowledge of the inaccuracy at the time the
corresponding natural hazards disclosure statement is signed by Seller.


 


3.2                       ENTRY; INSURANCE; INDEMNITY


 


(A)                     PURSUANT TO THAT CERTAIN ACCESS AGREEMENT (THE “ACCESS
AGREEMENT”) DATED MARCH 16, 2005, BY SELLER AND BUYER (A COPY OF WHICH IS
ATTACHED HERETO AS SCHEDULE 3.2), BUYER SHALL HAVE THE RIGHT, IN COMPLIANCE WITH
THE REQUIREMENTS OF THE ACCESS AGREEMENT AND THIS SECTION 3.2, TO ENTER ON ANY
PORTION OF THE PREMISES FOR THE LIMITED PURPOSE OF CONDUCTING “INSPECTIONS” (AS
DEFINED IN THE ACCESS AGREEMENT).  BUYER SHALL CONDUCT SUCH ENTRIES AND ANY
INSPECTIONS IN CONNECTION THEREWITH SO AS TO MINIMIZE DISRUPTION AT THE PROPERTY
OR INTERFERENCE WITH SELLER’S BUSINESS AND OTHERWISE IN A MANNER REASONABLY
ACCEPTABLE TO SELLER.


 


(B)                    BUYER’S INDEMNIFICATION OF SELLER PURSUANT TO SECTION 11
OF THE ACCESS AGREEMENT SHALL EXTEND TO THE PARTNERS, MEMBERS, TRUSTEES,
SHAREHOLDERS, DIRECTORS AND OFFICERS OF SELLER, ANY PARTY OWNING A DIRECT OR
INDIRECT INTEREST IN SELLER, THE AFFILIATES OF SELLER, AND THE PARTNERS,
MEMBERS, TRUSTEES, SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF
EACH OF THE FOREGOING PARTIES (COLLECTIVELY, THE “SELLER-RELATED PARTIES”).


 


(C)                     NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 3.2,
IN NO EVENT SHALL BUYER HAVE THE RIGHT TO PERFORM ANY ON-SITE SAMPLING OR OTHER
INVASIVE TESTING (“INVASIVE TESTING”) WITHOUT THE PRIOR WRITTEN APPROVAL OF
SELLER, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR CONDITIONED.  THE
INVASIVE TESTING SHALL BE PERFORMED IN ACCORDANCE WITH THE REQUIREMENTS SET
FORTH IN EXHIBIT J ATTACHED HERETO AND MADE A PART HEREOF,


 


3.3                       TITLE MATTERS; BUYER’S OBJECTIONS; SELLER’S RIGHT TO
CURE


 


(A)                 DISAPPROVED MATTERS.


 

(I)                      FOR A PERIOD COMMENCING ON THE EFFECTIVE DATE AND
ENDING ON APRIL 29, 2005 (THE “TITLE REVIEW PERIOD”), BUYER SHALL HAVE THE
RIGHT, BY WRITTEN NOTICE TO SELLER (A “DISAPPROVAL NOTICE”), TO DISAPPROVE ANY
MATTER RELATING TO TITLE OF THE PROPERTY.

 

(II)                   IF ANY MATERIAL MATTER RELATING TO TITLE OF THE PROPERTY
FIRST ARISES AFTER THE EXPIRATION OF THE TITLE REVIEW PERIOD, AND IS NOT CREATED
OR CAUSED BY BUYER, THEN BUYER SHALL HAVE THE RIGHT TO DISAPPROVE SUCH MATTER BY
DELIVERING A DISAPPROVAL NOTICE TO SELLER WITHIN FIVE (5) DAYS AFTER BUYER FIRST
BECOMES AWARE OF SUCH MATTER.

 

(III)                ALL MATTERS RELATING TO TITLE TO THE PROPERTY TO WHICH
BUYER OBJECTS PURSUANT TO SECTION 3.3(A)(I) OR 3.3(A)(II) ABOVE SHALL BE
REFERRED TO AS “DISAPPROVED MATTERS.”  ALL MATTERS RELATING TO TITLE TO THE
PROPERTY WHICH ARE NOT DISAPPROVED MATTERS SHALL BE DEEMED APPROVED BY BUYER.

 

5

--------------------------------------------------------------------------------


 


(B)                    SELLER’S RIGHT TO UNDERTAKE CURATIVE ACTION.  WITHIN
FIVE (5) DAYS AFTER SELLER’S RECEIPT OF A DISAPPROVAL NOTICE, SELLER MAY GIVE
WRITTEN NOTICE TO BUYER (A “CURE NOTICE”) OF (I) ANY DISAPPROVED MATTERS SET
FORTH IN SUCH DISAPPROVAL NOTICE WITH RESPECT TO WHICH SELLER IS WILLING TO
UNDERTAKE ANY CURATIVE ACTION BEFORE THE CLOSING, AND (II) THE NATURE OF EACH
SUCH CURATIVE ACTION THAT SELLER IS WILLING TO UNDERTAKE (INDIVIDUALLY AND
COLLECTIVELY, “CURATIVE ACTION”).  EXCEPT AS EXPRESSLY SET FORTH IN ANY CURE
NOTICE, SELLER SHALL BE DEEMED TO HAVE ELECTED NOT TO UNDERTAKE ANY CURATIVE
ACTION WITH RESPECT TO ANY DISAPPROVED MATTERS.  IF (1) THE CURATIVE ACTION SET
FORTH BY SELLER IN ANY CURE NOTICE CONSISTS OF ANYTHING LESS THAN THE COMPLETE
AND UNCONDITIONAL CURE OF ALL DISAPPROVED MATTERS SET FORTH IN THE DISAPPROVAL
NOTICE TO WHICH SUCH CURE NOTICE RELATES, OR (2) SELLER DOES NOT REPLY TO A
DISAPPROVAL NOTICE WITHIN FIVE (5) DAYS AFTER SELLER’S RECEIPT THEREOF, THEN
BUYER MAY TERMINATE THIS AGREEMENT PRIOR TO THE END OF THE INVESTIGATION PERIOD;
PROVIDED, HOWEVER, THAT IF ANY MATERIAL MATTER RELATING TO TITLE OF THE PROPERTY
FIRST ARISES AFTER THE EXPIRATION OF THE TITLE REVIEW PERIOD, THEN BUYER MAY
DELIVER A DISAPPROVAL NOTICE, AND IF (X) THE CURATIVE ACTION SET FORTH BY SELLER
IN ANY CURE NOTICE CONSISTS OF ANYTHING LESS THAN THE COMPLETE AND UNCONDITIONAL
CURE OF ALL DISAPPROVED MATTERS SET FORTH IN THE DISAPPROVAL NOTICE TO WHICH
SUCH CURE NOTICE RELATES, OR (Y) SELLER DOES NOT REPLY TO A DISAPPROVAL NOTICE
WITHIN FIVE (5) DAYS AFTER SELLER’S RECEIPT THEREOF, THEN BUYER MAY TERMINATE
THIS AGREEMENT BY GIVING WRITTEN NOTICE TO SELLER NO LATER THAN 2:00 P.M.
CALIFORNIA TIME ON THE SECOND (2ND) DAY AFTER RECEIPT OF SUCH CURE NOTICE OR THE
EXPIRATION OF SUCH FIVE (5) DAY PERIOD WITHOUT REPLY FROM SELLER, AS THE CASE
MAY BE.  IF BUYER DOES NOT SO ELECT TO TERMINATE THIS AGREEMENT WITHIN THE
APPLICABLE TIME FRAME SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE, THEN
BUYER SHALL BE DEEMED TO HAVE WAIVED ITS DISAPPROVAL OF ALL DISAPPROVED MATTERS
SET FORTH IN SUCH DISAPPROVAL NOTICE EXCEPT TO THE EXTENT OF SELLER’S AGREEMENT
PURSUANT TO THE CURE NOTICE TO UNDERTAKE CURATIVE ACTION WITH RESPECT THERETO. 
UNLESS BUYER TERMINATES THIS AGREEMENT PURSUANT TO THE FOREGOING, IF SELLER
GIVES BUYER ONE OR MORE CURE NOTICES, THEN (A) SELLER SHALL USE COMMERCIALLY
REASONABLY EFFORTS TO COMPLETE THE CURATIVE ACTION SET FORTH THEREIN ON OR
BEFORE THE CLOSING DATE, AND (B) IT SHALL BE A CONDITION TO BUYER’S OBLIGATION
TO PURCHASE THE PROPERTY HEREUNDER (WHICH CONDITION MAY BE WAIVED BY BUYER), BUT
NOT A COVENANT OF SELLER, THAT ALL CURATIVE ACTION SHALL ACTUALLY BE PERFORMED
ON OR BEFORE THE CLOSING DATE.


 


(C)                     EXTENSION OF CLOSING DATE.  IF ANY SITUATION DESCRIBED
IN SECTION 3.3(A)(II) ABOVE OCCURS, AND THE RESPECTIVE TIME PERIODS AFFORDED
BUYER AND SELLER TO MAKE ANY ELECTIONS AND GIVE NOTICES WITH RESPECT THERETO AS
PERMITTED UNDER SECTIONS 3.3(A) AND (B) WILL EXTEND BEYOND THE FIFTH (5TH) DAY
BEFORE THE CLOSING DATE, THEN THE CLOSING DATE SHALL BE POSTPONED UNTIL FIVE (5)
DAYS AFTER THE DISPOSITION OF SUCH MATTER IS DETERMINED IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 3.3.


 


(D)                    AGREEMENT OF TITLE COMPANY TO INSURE OVER DISAPPROVED
MATTERS.  NOTWITHSTANDING SELLER’S UNWILLINGNESS TO AGREE TO COMPLETELY AND
UNCONDITIONALLY CURE ANY DISAPPROVED MATTER, BUYER MAY OBTAIN THE AGREEMENT OF
THE TITLE COMPANY TO OMIT SUCH DISAPPROVED MATTER FROM THE SCHEDULE OF
EXCEPTIONS TO THE TITLE POLICY (AS DEFINED IN SECTION 6.1 BELOW) OR TO
AFFIRMATIVELY INSURE OVER SUCH DISAPPROVED MATTER BY ENDORSEMENT TO THE TITLE
POLICY.  ANY AGREEMENT OF THE TITLE COMPANY TO SO OMIT OR INSURE SHALL BE A
MATTER SOLELY BETWEEN BUYER AND THE TITLE COMPANY, AND THE SAME SHALL NOT BE
CONDITION TO CLOSING, EXCEPT TO THE EXTENT THE TITLE COMPANY’S AGREEMENT TO SO
OMIT OR INSURE IS BASED UPON SELLER’S AGREEMENT PURSUANT TO THE CURE NOTICE TO
UNDERTAKE CURATIVE ACTION WITH RESPECT TO SUCH DISAPPROVED MATTER AND SELLER
FAILS TO UNDERTAKE SUCH CURATIVE ACTION PRIOR TO THE CLOSING.  FURTHER, WITH
REGARD TO SELLER’S OBLIGATION

 

6

--------------------------------------------------------------------------------


 

to convey title to the Property, any Disapproved Matter which Seller has not
agreed to completely and unconditionally cure shall be a Permitted Exception (as
defined in subparagraph (e) below) to the Deed (as defined in Section 7.2(a)
below) notwithstanding the Title Company’s agreement to omit such Disapproved
Matter from the Title Policy or to affirmatively insure against such Disapproved
Matter by endorsement to the Title Policy, and Buyer shall only seek recourse
against the Title Company, and not Seller, with respect to any such Disapproved
Matter.


 


(E)                 PERMITTED EXCEPTIONS.  THE DEED SHALL BE SUBJECT TO THE
FOLLOWING MATTERS (THE “PERMITTED EXCEPTIONS”):


 

(I)                      GENERAL REAL ESTATE TAXES NOT YET DUE AND PAYABLE AS OF
THE DATE OF CLOSING;

 

(II)                   ALL TITLE MATTERS RELATING TO THE PROPERTY, OTHER THAN
DISAPPROVED MATTERS, THAT ARE (1) DISCOVERABLE BY MEANS OF AN ACCURATE SURVEY OR
INSPECTION OF THE PROPERTY OR BY MAKING INQUIRY OF PERSONS IN POSSESSION, OR
(2) DISCLOSED TO BUYER IN WRITING BEFORE THE CLOSING;

 

(III)                ALL DISAPPROVED MATTERS SELLER HAS NOT COMPLETELY AND
UNCONDITIONALLY AGREED TO CURE, EXCEPT TO THE EXTENT, IF ANY, SELLER HAS AGREED
TO UNDERTAKE CURATIVE ACTION PURSUANT TO A CURE NOTICE;

 

(IV)               THE MISCELLANEOUS AGREEMENT;

 

(V)                  ALL OTHER EXCEPTIONS CREATED OR AGREED TO BY BUYER; AND

 

(VI)               NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, THE PERMITTED EXCEPTIONS SHALL NOT INCLUDE AND SELLER SHALL CAUSE TO
BE REMOVED FROM TITLE AT OR BEFORE THE CLOSING AT SELLER’S COST, ANY MONETARY
LIENS VOLUNTARILY CREATED BY SELLER AGAINST THE PROPERTY OTHER THAN CURRENT,
NON-DELINQUENT REAL PROPERTY TAXES AND ASSESSMENTS.

 


(F)                   CONVEYANCE OF TITLE.  AT CLOSING, SELLER SHALL CONVEY AND
TRANSFER TO BUYER FEE SIMPLE TITLE TO THE PROPERTY, BY EXECUTION AND DELIVERY OF
THE DEED (AS DEFINED BELOW).  EVIDENCE OF DELIVERY OF SUCH TITLE SHALL BE THE
ISSUANCE BY THE TITLE COMPANY OF THE TITLE POLICY (AS DEFINED BELOW).


 


3.4                       BUYER’S RIGHT TO TERMINATE


 

This Agreement shall terminate at 5:00 p.m. California time on the last day of
the Investigation Period unless Buyer, in its sole and absolute discretion,
delivers written notice to Seller that it does not elect to terminate this
Agreement (“Approval Notice”).  In the event Buyer does not provide the Approval
Notice prior to expiration of the Investigation Period, the Initial Deposit
shall be returned promptly to Buyer and, except for any provisions of this
Agreement which expressly state that they shall survive the termination of this
Agreement, this Agreement shall be terminated and canceled in all respects and
neither Buyer nor Seller will have any further rights or obligations hereunder. 
If Buyer provides the Approval Notice prior to expiration of the Investigation
Period, (i) this Agreement shall remain in full force and effect and Buyer shall
have no further right to terminate this Agreement under this Section, and
(ii) Buyer shall be deemed to

 

7

--------------------------------------------------------------------------------


 

have waived any liability of Seller and any right to refuse to consummate the
Closing by reason of any condition known to Buyer as of the last day of the
Investigation Period.

 


3.5                       LEASES AND MISCELLANEOUS AGREEMENTS


 

Buyer agrees and acknowledges that, at Closing, Seller will not assign, and
Buyer will not assume, any leases affecting the Property (other than Permitted
Exceptions).  At the Closing, Seller’s rights and obligations under that certain
agreement with Waterworks for the maintenance of the fountain on the Property
(the “Miscellaneous Agreement”) shall be assigned to and assumed by Buyer,
unless Buyer notifies Seller (“Rejection Notice”) prior to the expiration of the
Investigation Period that Buyer elects not to assume the Miscellaneous
Agreement.  After receipt of the Rejection Notice, Seller shall terminate the
Miscellaneous Agreement by the Closing Date.

 


4.                      AS-IS SALE; RELEASE AND INDEMNITY


 


4.1                       AS-IS SALE


 


(A)                     BUYER ACKNOWLEDGES AND AGREES THAT IT WILL HAVE BEEN
GIVEN, BEFORE THE EXPIRATION OF THE INVESTIGATION PERIOD, A FULL OPPORTUNITY TO
INSPECT AND INVESTIGATE EACH AND EVERY ASPECT OF THE PROPERTY, EITHER
INDEPENDENTLY OR THROUGH AGENTS OF BUYER’S CHOOSING.  THE CLOSING OF ESCROW FOR
THE PURCHASE OF THE PROPERTY BY BUYER SHALL CONCLUSIVELY CONSTITUTE BUYER’S
APPROVAL OF EACH AND EVERY ASPECT OF THE PROPERTY, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN.


 


(B)                    EXCEPT WITH RESPECT TO ANY REPRESENTATIONS EXPRESSLY MADE
BY SELLER IN THIS AGREEMENT, SELLER:  (I) MAKES NO REPRESENTATIONS OR WARRANTIES
CONCERNING THE PROPERTY, INCOME DERIVED THEREFROM OR ANY MATTERS PERTAINING
THERETO; AND (II) MAKES NO REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE
PHYSICAL CONDITION OR ANY OTHER ASPECT OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION:  (A) THE STRUCTURAL INTEGRITY OF, OR THE QUALITY OF ANY LABOR AND
MATERIALS USED IN THE CONSTRUCTION OF, ANY IMPROVEMENTS ON THE LAND; (B) THE
CONFORMITY OF THE IMPROVEMENTS TO ANY PLANS OR SPECIFICATIONS FOR THE PROPERTY
(INCLUDING ANY PLANS AND SPECIFICATIONS THAT MAY HAVE BEEN OR WHICH MAY BE
PROVIDED TO BUYER BY SELLER); (C) THE COMPLIANCE OF THE PROPERTY OR ITS
OPERATION WITH ANY APPLICABLE CODES, LAWS, REGULATIONS, STATUTES, ORDINANCES,
COVENANTS, CONDITIONS AND RESTRICTIONS OF ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL
ENTITY OR OF ANY OTHER PERSON OR ENTITY, INCLUDING ZONING OR BUILDING CODE
REQUIREMENTS; (D) THE EXISTENCE OF SOIL INSTABILITY, PAST SOIL REPAIRS, SOIL
ADDITIONS OR CONDITIONS OF SOIL FILL OR SUSCEPTIBILITY TO LANDSLIDES; (E) THE
SUFFICIENCY OF ANY UNDERSHORING; (F) THE SUFFICIENCY OF ANY DRAINAGE;
(G) WHETHER THE LAND IS LOCATED WHOLLY OR PARTIALLY IN ANY FLOOD PLAIN OR FLOOD
HAZARD BOUNDARY OR SIMILAR AREA; (H) THE EXISTENCE OR NON-EXISTENCE OF
UNDERGROUND STORAGE TANKS; (I) ANY OTHER MATTER AFFECTING THE STABILITY OR
INTEGRITY OF THE LAND OR ANY BUILDINGS OR IMPROVEMENTS SITUATED ON OR AS PART OF
THE IMPROVEMENTS; (J) THE AVAILABILITY, QUALITY, NATURE, ADEQUACY AND PHYSICAL
CONDITION OF PUBLIC UTILITIES AND SERVICES FOR THE PROPERTY; (K) THE
HABITABILITY, MERCHANTABILITY, FITNESS, SUITABILITY, FUNCTIONALITY, VALUE OR
ADEQUACY OF THE PROPERTY OR ANY COMPONENT OR SYSTEM THEREOF FOR ANY INTENDED
USE; (L) THE POTENTIAL FOR FURTHER DEVELOPMENT OF THE PROPERTY; (M) THE
EXISTENCE OF VESTED LAND USE, ZONING OR BUILDING ENTITLEMENTS AFFECTING THE
PREMISES; (N) THE QUALITY, NATURE, ADEQUACY AND PHYSICAL CONDITION OF THE
PROPERTY, INCLUDING THE STRUCTURAL ELEMENTS, FOUNDATIONS, ROOFS, APPURTENANCES,
ACCESS, LANDSCAPING, PARKING FACILITIES AND THE ELECTRICAL, MECHANICAL, HVAC,
PLUMBING, SEWAGE, AND UTILITY SYSTEMS, FACILITIES AND APPLIANCES; (O) THE
QUALITY AND


 


8

--------------------------------------------------------------------------------


 

nature of any groundwater; (P) the zoning or other legal status of the Property
or any other public or private restrictions on use of the Property; (Q) the
presence of any Hazardous Materials (as defined below) or mold or any mold-like
substance on, in, under or about the Property or any nearby property; (R) the
condition of title to the Property; (S) any agreements affecting the Property;
and (T) the economics of the operation of the Property.  Except with respect to
any representations expressly made by Seller in this Agreement, Buyer expressly
acknowledges that the Property is being sold and accepted “AS IS, WHERE IS” and
is being accepted without any representation or warranty, including any
representation or warranty by Seller or any agent, officer, employee or
representative of Seller.  Buyer agrees to make such investigations of the
condition of the Property as Buyer deems adequate and shall rely solely upon its
own investigation of such condition and not upon any statement of Seller except
as may be expressly stated in this Agreement.  As used herein, “Hazardous
Materials” means any material, substance or waste designated as hazardous,
toxic, radioactive, injurious or potentially injurious to human health or the
environment, or as a pollutant or contaminant, or words of similar import, under
any Hazardous Materials Law (as defined below), including, but not limited to,
petroleum and petroleum products, asbestos, polychlorinated biphenyls, urea
formaldehyde, radon gas, radioactive matter, medical waste, and chemicals which
may cause cancer or reproductive toxicity.  As used herein, “Hazardous Materials
Law” means any federal, state or local law, statute, regulation or ordinance now
or hereafter in force, as amended from time to time, pertaining to materials,
substances or wastes which are injurious or potentially injurious to human
health or the environment or the release, disposal or transportation of which is
otherwise regulated by any agency of the federal, state or any local government
with jurisdiction over the Property or any such material, substance or waste
removed therefrom, or in any way pertaining to pollution or contamination of the
air, soil, surface water or groundwater, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. Section 9601 et seq.), the Resource Conservation and Recovery
Act of 1976 (42 U.S.C. Section 6901 et seq.), the Clean Water Act (33 U.S.C.
Section 1251 et seq.), the Safe Drinking Water Act (42 U.S.C. Section 300f
et seq.), the Hazardous Materials Transportation Act (49 U.S.C. Section 1801
et seq.), the Toxic Substance Control Act (15 U.S.C. Section 2601 et seq.), the
Hazardous Substance Account Act (California Health and Safety Code Section 25300
et seq.), the Hazardous Waste Control Law (California Health and Safety Code
Section 25100 et seq.), the Medical Waste Management Act (California Health and
Safety Code Section 25015 et seq.), and the Porter-Cologne Water Quality Control
Act (California Water Code Section 13000 et seq.).


 


4.2                       RELEASE AND INDEMNITY


 


(A)                     WITHOUT LIMITING THE PROVISIONS OF SECTION 4.1, EXCEPT
AS SET FORTH IN SECTION 4.2(D) BELOW, BUYER WAIVES ITS RIGHT TO RECOVER FROM THE
SELLER-RELATED PARTIES, AND FOREVER RELEASES, COVENANTS NOT TO SUE AND
DISCHARGES THE SELLER-RELATED PARTIES FROM, ANY AND ALL DAMAGES, DEMANDS,
CLAIMS, LOSSES, LIABILITIES, PENALTIES, FINES, LIENS, JUDGMENTS, COSTS OR
EXPENSES WHATSOEVER, INCLUDING ATTORNEYS’ FEES AND COSTS, WHETHER DIRECT OR
INDIRECT, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, THAT MAY ARISE ON ACCOUNT OF
OR IN ANY WAY BE CONNECTED WITH THE PHYSICAL CONDITION OF THE PROPERTY,
INCLUDING, BUT NOT LIMITED TO, THE PRESENCE OF ANY HAZARDOUS MATERIALS ON, IN,
UNDER OR ABOUT THE PROPERTY, EXCEPT FOR ANY LIABILITY OF SELLER FOR ANY BREACH
OF ANY REPRESENTATION OR WARRANTY SET FORTH IN SECTION 4.3 BELOW, WHICH
LIABILITY SHALL SURVIVE THE

 

9

--------------------------------------------------------------------------------


 

Closing only for the Survival Period (as defined in Section 4.5 below) and shall
be subject to the limitation on liability set forth in Section 4.5 below.


 


(B)                    IN THE EVENT THE CLOSING OCCURS, BUYER SHALL INDEMNIFY,
DEFEND AND HOLD HARMLESS THE SELLER-RELATED PARTIES FROM AND AGAINST ANY AND ALL
SUITS, ACTIONS, PROCEEDINGS, INVESTIGATIONS, DEMANDS, CLAIMS, LIABILITIES,
FINES, PENALTIES, LIENS, JUDGMENTS, LOSSES, INJURIES, DAMAGES, EXPENSES OR COSTS
WHATSOEVER, INCLUDING ATTORNEYS’ AND EXPERTS’ FEES AND COSTS AND INVESTIGATION
AND REMEDIATION COSTS (“CLAIMS”), ASSERTED BY THE PARTY ORIGINALLY IDENTIFIED AS
BUYER HEREIN (“ORIGINAL BUYER”), OR ANY ASSIGNEE THEREOF, OR THE PARTNERS,
MEMBERS, TRUSTEES, SHAREHOLDERS, DIRECTORS OR OFFICERS OF ANY PARTY OWNING A
DIRECT OR INDIRECT INTEREST IN ORIGINAL BUYER OR ANY SUCH ASSIGNEE, OR ANY
AFFILIATE OF ORIGINAL BUYER OR ANY SUCH ASSIGNEE POSSESSING AT ANY TIME AN
OWNERSHIP INTEREST (WHETHER DIRECT OR INDIRECT) IN THE PROPERTY (INCLUDING ANY
PARTY WHICH MAY HEREAFTER BECOME AN AFFILIATE OF ORIGINAL BUYER OR ANY SUCH
ASSIGNEE), ARISING FROM, RELATING TO, OR OCCASIONED IN ANY WAY BY THE PHYSICAL
CONDITION OF THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THE PRESENCE OF ANY
HAZARDOUS MATERIALS ON, IN, UNDER OR ABOUT THE PROPERTY, EXCEPT FOR ANY
LIABILITY OF SELLER FOR ANY BREACH OF ANY REPRESENTATION OR WARRANTY SET FORTH
IN SECTION 4.3 BELOW, WHICH LIABILITY SHALL SURVIVE THE CLOSING ONLY FOR THE
SURVIVAL PERIOD AND SHALL BE SUBJECT TO THE LIMITATION ON LIABILITY SET FORTH IN
SECTION 4.5 BELOW.


 


(C)                     EXCEPT AS SET FORTH IN SECTION 4.2(D) BELOW, THE RELEASE
SET FORTH IN SECTION 4.2(A) ABOVE, AND THE INDEMNIFICATION SET FORTH IN
SECTION 4.2(B) ABOVE, INCLUDES CLAIMS, LIABILITIES AND OTHER MATTERS OF WHICH
BUYER IS PRESENTLY UNAWARE OR WHICH BUYER DOES NOT PRESENTLY SUSPECT TO EXIST
WHICH, IF KNOWN BY BUYER, WOULD MATERIALLY AFFECT BUYER’S WILLINGNESS TO ENTER
INTO THE RELEASE AND INDEMNIFICATION OF THE SELLER-RELATED PARTIES SET FORTH IN
SECTIONS 4.2(A) AND 4.2(B).  IN THIS CONNECTION AND TO THE FULLEST EXTENT
PERMITTED BY LAW, BUYER HEREBY AGREES, REPRESENTS AND WARRANTS THAT BUYER
REALIZES AND ACKNOWLEDGES THAT FACTUAL MATTERS NOW UNKNOWN TO IT MAY HAVE GIVEN
OR MAY HEREAFTER GIVE RISE TO CAUSES OF ACTION, CLAIMS, DEMANDS, DEBTS,
CONTROVERSIES, DAMAGES, COSTS, LOSES AND EXPENSES WHICH ARE PRESENTLY UNKNOWN,
UNANTICIPATED AND UNSUSPECTED, AND BUYER FURTHER AGREES, REPRESENTS AND WARRANTS
THAT THE RELEASE AND INDEMNIFICATION SET FORTH IN SECTIONS 4.2(A) AND 4.2(B)
HAVE BEEN NEGOTIATED AND AGREED UPON IN LIGHT OF THAT REALIZATION AND THAT BUYER
NEVERTHELESS HEREBY INTENDS TO RELEASE, DISCHARGE AND ACQUIT THE SELLER-RELATED
PARTIES FROM ANY SUCH UNKNOWN CAUSES OF ACTION, CLAIMS, DEMANDS, DEBTS,
CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES, EXCEPT FOR ANY LIABILITY OF
SELLER FOR ANY BREACH OF ANY REPRESENTATION OR WARRANTY SET FORTH IN SECTION 4.3
BELOW, WHICH LIABILITY SHALL SURVIVE THE CLOSING ONLY FOR THE SURVIVAL PERIOD
AND SHALL BE SUBJECT TO THE LIMITATION ON LIABILITY SET FORTH IN SECTION 4.5
BELOW.  IN CONNECTION WITH THE RELEASE SET FORTH IN SECTION 4.2(A) ABOVE, BUYER
EXPRESSLY WAIVES THE BENEFITS OF SECTION 1542 OF THE CALIFORNIA CIVIL CODE WHICH
PROVIDES AS FOLLOWS:


 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 


(D)                    THE RELEASE SET FORTH IN SECTIONS 4.2(A) AND 4.2(C) ABOVE
SHALL NOT INCLUDE ANY CLAIMS ARISING FROM THE INTENTIONAL MISREPRESENTATION OF
SELLER.

 

10

--------------------------------------------------------------------------------


 


(E)                          THE PROVISIONS OF THIS SECTION 4.2 SHALL SURVIVE
THE CLOSING.


 


4.3                       REPRESENTATIONS AND WARRANTIES OF SELLER


 

Seller represents and warrants to Buyer as follows:

 


(A)                     SELLER IS A LIMITED LIABILITY COMPANY, DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF DELAWARE, AND QUALIFIED
TO TRANSACT BUSINESS AND IN GOOD STANDING IN THE STATE OF CALIFORNIA.


 


(B)                    SELLER HAS THE POWER AND AUTHORITY TO ENTER INTO THIS
AGREEMENT AND CONVEY THE PROPERTY TO BUYER AND TO EXECUTE AND DELIVER THE OTHER
DOCUMENTS REFERRED TO HEREIN AND TO PERFORM HEREUNDER AND THEREUNDER ON BEHALF
OF SELLER.  THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
SELLER AND IS, OR WHEN DELIVERED SHALL BE, A VALID, BINDING AND ENFORCEABLE
OBLIGATION OF SELLER.


 


(C)                     NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, NOR THE
COMPLIANCE WITH THE TERMS AND CONDITIONS HEREOF WILL VIOLATE, IN ANY MATERIAL
RESPECT, ANY STATUTE, REGULATION, RULE, INJUNCTION, JUDGMENT, ORDER, DECREE,
RULING, CHARGE OR OTHER RESTRICTIONS OF ANY GOVERNMENT, GOVERNMENTAL AGENCY OR
COURT TO WHICH SELLER IS SUBJECT.


 


(D)                    SELLER IS NOT REQUIRED TO OBTAIN THE CONSENT OR APPROVAL
OF ANY GOVERNMENT AGENCY, DEPARTMENT OR OTHER GOVERNMENT BODY TO ENTER INTO THIS
AGREEMENT OR IF REQUIRED, ANY SUCH REQUIRED CONSENTS OR APPROVALS HAVE BEEN
OBTAINED.


 


(E)                     THERE ARE NO GENERAL ASSIGNMENTS FOR THE BENEFIT OF
CREDITORS, OR VOLUNTARY OR INVOLUNTARY PROCEEDINGS IN BANKRUPTCY, EXISTING,
PENDING OR, TO SELLER’S KNOWLEDGE, THREATENED AGAINST SELLER.


 


(F)                       TO SELLER’S KNOWLEDGE, THE REPORTS, STUDIES,
ASSESSMENTS, INVESTIGATIONS AND OTHER MATERIALS TO BE MADE AVAILABLE TO BUYER
FOR ITS REVIEW PURSUANT TO SECTION 3.1(F)(VII) ABOVE, SHALL CONSTITUTE ALL
WRITTEN MATERIALS IN THE POSSESSION, CUSTODY OR CONTROL OF SELLER OR ITS
PROPERTY MANAGER RELATED TO THE PRESENCE OF HAZARDOUS MATERIALS AT, ON OR UNDER
THE PROPERTY AND THE COMPLIANCE OF THE PROPERTY WITH HAZARDOUS MATERIALS LAWS;
PROVIDED THAT SELLER MAKES NO REPRESENTATION OR WARRANTY AS TO WHETHER BUYER IS
ENTITLED TO RELY ON ANY SUCH REPORTS, STUDIES, ASSESSMENTS, INVESTIGATIONS OR
OTHER MATERIALS, AND IF BUYER DESIRES TO RELY ON THE SAME, BUYER SHALL BE
RESPONSIBLE FOR OBTAINING, AT ITS SOLE COST AND EXPENSE, WRITTEN PERMISSION FROM
THE PREPARER OF ANY SUCH ITEMS.


 


(G)                    EXCEPT AS SET FORTH IN THE IMMEDIATELY FOLLOWING
SENTENCE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE WITHIN THE TWELVE (12)
MONTH PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OF ANY ACTIONS, SUITS OR
PROCEEDINGS WHICH ARE PENDING OR THREATENED IN WRITING BEFORE ANY GOVERNMENTAL
DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR INSTRUMENTALITY THAT WOULD, IF
DETERMINED ADVERSELY AGAINST SELLER, MATERIALLY AND ADVERSELY AFFECT THE
PROPERTY.  TO SELLER’S KNOWLEDGE, THE CITY OF PLEASANTON IS CURRENTLY STUDYING
THE POSSIBILITY OF RE-ZONING CERTAIN PORTIONS OF THE HACIENDA BUSINESS PARK FOR
RESIDENTIAL USE (“REZONING”), HOWEVER, AS OF THE

 

11

--------------------------------------------------------------------------------


 

Effective Date, there has been no final determination made by the City of
Pleasanton regarding the Rezoning that directly affects the Property.


 


(H)                    SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE WITHIN THE
TWELVE (12) MONTH PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OF ANY
ENACTED, PENDING OR PROPOSED CONDEMNATION PROCEEDINGS RELATING TO THE PROPERTY.


 


(I)                        SELLER HAS NOT RECEIVED WRITTEN NOTICE WITHIN THE
TWELVE (12) MONTH PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OF ANY UNCURED
VIOLATION OF ANY FEDERAL, STATE OR LOCAL LAW RELATING TO THE CONDITION, USE OR
OPERATION OF THE PROPERTY WHICH WOULD MATERIALLY, ADVERSELY AFFECT THE INTENDED
DEVELOPMENT OF THE PROPERTY.


 


(J)                        EXCEPT AS DISCLOSED TO BUYER IN THE DUE DILIGENCE
ITEMS, SELLER HAS RECEIVED NO WRITTEN NOTICE OF ANY VIOLATIONS OF ANY HAZARDOUS
MATERIALS LAWS THAT HAVE NOT BEEN CURED OR WAIVED AS OF THE EFFECTIVE DATE
DURING ITS PERIOD OF OWNERSHIP OF THE PROPERTY.


 


(K)                     TO SELLER’S KNOWLEDGE, ALL BILLS AND CLAIMS FOR LABOR
PERFORMED OR MATERIALS FURNISHED TO OR FOR THE BENEFIT OF THE PROPERTY UNDER
CONTRACT WITH SELLER FOR ALL PERIODS OF TIME PRIOR TO THE EFFECTIVE DATE OR THE
CLOSING, AS APPLICABLE, HAVE BEEN PAID IN FULL AND THERE ARE NO MECHANICS’ OR
MATERIALMEN’S LIENS (WHETHER OR NOT PERFECTED) ON OR AFFECTING THE PROPERTY
ARISING FROM ANY WORK UNDER CONTRACT WITH SELLER.


 


4.4                       SELLER’S KNOWLEDGE


 

As used in this Agreement or in any documents delivered pursuant hereto, the
phrases “to Seller’s knowledge”, “known to Seller”, “Seller has not received any
notice”, or “Seller has not received any written notice” (or similar words),
shall mean that the representations and warranties (or other provisions)
qualified by any of such phrases are made without investigation of the matters
stated therein and are based solely on the current actual knowledge of A. Corey
Hansen.

 


4.5                       SURVIVAL OF AND LIMITATIONS ON SELLER’S
REPRESENTATIONS AND WARRANTIES


 

All representations and warranties contained in Section 4.3, are qualified by
any information contained in any documents or other material made available to
Buyer in connection with its review of matters pertaining to the Property
pursuant to Section 3 above, including any title report or survey made available
to Buyer.  All representations and warranties of Seller set forth in Section 4.3
are made as of the Effective Date.  In addition, as of Closing Date, Seller
shall provide Buyer with a certification regarding the accuracy of such
representations and warranties as of such date, including any exceptions or
qualifications thereto as of such date (“Seller’s Closing Certification”).  If
any exceptions or qualifications to such representations and warranties set
forth in Seller’s Closing Certification are material, were not known to Buyer as
of the expiration of the Investigation Period, and are not acceptable to Buyer
in its sole discretion, Buyer may terminate this Agreement and receive a refund
of the Deposit, but Seller shall have no liability to Buyer as a result of such
qualification and exceptions.  In addition, in the event Buyer has actual
knowledge prior to the Closing that any of the representations or warranties set
forth in Section 4.3 are not true, correct or complete, and Buyer nonetheless
proceeds with the purchase of the Property, such representations and warranties
shall be deemed to be qualified by

 

12

--------------------------------------------------------------------------------


 

all matters of which Buyer has actual knowledge, and Buyer shall have no claim
for breach of any such representation or warranty to the extent it has actual
knowledge prior to the Closing of any inaccuracies therein.  The representations
and warranties of Seller set forth in Section 4.3, as qualified by all matters
of which Buyer has actual knowledge as of the Closing and by any exceptions and
qualifications set forth on Seller’s Closing Certification, as qualified by all
matters of which Buyer has actual knowledge as of the Closing, shall survive the
Closing of the transaction contemplated in this Agreement and the delivery of
the Grant Deed from Seller to Buyer for a period of nine (9) months from and
after the Closing Date (the “Survival Period”); provided, however, that Buyer
must give Seller written notice of any claim Buyer may have against Seller for
breach of any such representations and warranties set forth in Section 4.3 (as
modified by any exceptions and qualifications set forth on Seller’s Closing
Certification), prior to the expiration of the Survival Period.  Any such claim
which Buyer may have which is not so asserted prior to the expiration of the
Survival Period shall not be valid or effective, and Seller shall have no
liability with respect thereto.  Notwithstanding any provision of this Agreement
to the contrary, in no event shall Seller’s liability (i) for any breach of any
representation or warranty under this Agreement, (ii) pursuant to Seller’s
Closing Certification , or (iii) for any other Seller’s default, as described in
Section 10(b) below, exceed Six Hundred Twenty-Five Thousand Dollars
($625,000.00), in the aggregate.

 


4.6                       REPRESENTATIONS AND WARRANTIES OF BUYER


 

Buyer represents and warrants to Seller as follows:

 


(A)                     BUYER IS A CORPORATION, DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF DELAWARE, AND QUALIFIED TO TRANSACT
BUSINESS AND IN GOOD STANDING IN THE STATE OF CALIFORNIA.


 


(B)                    BUYER HAS THE POWER AND AUTHORITY TO ENTER INTO THIS
AGREEMENT AND TO EXECUTE AND DELIVER THE OTHER DOCUMENTS REFERRED TO HEREIN AND
TO PERFORM HEREUNDER AND THEREUNDER ON BEHALF OF BUYER.  THIS AGREEMENT HAS BEEN
DULY AUTHORIZED, EXECUTED AND DELIVERED BY BUYER AND IS, OR WHEN DELIVERED SHALL
BE, A VALID, BINDING AND ENFORCEABLE OBLIGATION OF BUYER.


 


(C)                     NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, NOR THE
COMPLIANCE WITH THE TERMS AND CONDITIONS HEREOF WILL VIOLATE, IN ANY MATERIAL
RESPECT, ANY STATUTE, REGULATION, RULE, INJUNCTION, JUDGMENT, ORDER, DECREE,
RULING, CHARGE OR OTHER RESTRICTIONS OF ANY GOVERNMENT, GOVERNMENTAL AGENCY OR
COURT TO WHICH BUYER IS SUBJECT.


 


(D)                    BUYER IS NOT REQUIRED TO OBTAIN THE CONSENT OR APPROVAL
OF ANY GOVERNMENT AGENCY, DEPARTMENT OR OTHER GOVERNMENT BODY TO ENTER INTO THIS
AGREEMENT OR IF REQUIRED, ANY SUCH REQUIRED CONSENTS OR APPROVALS HAVE BEEN
OBTAINED.


 


(E)                     THERE ARE NO GENERAL ASSIGNMENTS FOR THE BENEFIT OF
CREDITORS, OR VOLUNTARY OR INVOLUNTARY PROCEEDINGS IN BANKRUPTCY, EXISTING,
PENDING OR, TO BUYER’S KNOWLEDGE, THREATENED AGAINST BUYER.


 


(F)                       BUYER HAS NO KNOWLEDGE OF ANY ACTION, SUIT,
ARBITRATION, GOVERNMENT INVESTIGATION OR PROCEEDING PENDING AGAINST BUYER WHICH,
IF ADVERSELY DETERMINED, COULD INDIVIDUALLY OR IN THE

 

13

--------------------------------------------------------------------------------


 

aggregate materially interfere with the consummation of the transaction
contemplated by this Agreement.


 


4.7                       SURVIVAL OF BUYER’S REPRESENTATIONS AND WARRANTIES


 

All representations and warranties of Buyer set forth in Section 4.6 are made as
of the Effective Date.  In addition, as of Closing Date, Buyer shall provide
Seller with a certification regarding the accuracy of such representations and
warranties as of such date, including any exceptions or qualifications thereto
as of such date (“Buyer’s Closing Certification”).  If the exceptions or
qualifications to such representations and warranties as of the Closing Date are
material and are not acceptable to Seller in its sole discretion, Seller may
refuse to consummate this transaction and exercise the remedy set forth in
Section 10(a) below.  The representations and warranties of Buyer set forth in
Section 4.6, as qualified by any exceptions and qualifications set forth on
Buyer’s Closing Certification, shall survive the Closing of the transaction
contemplated in this Agreement and the delivery of the Grant Deed from Seller to
Buyer for the Survival Period; provided, however, that Seller must give Buyer
written notice of any claim Seller may have against Buyer for breach of any such
representations and warranties set forth in Section 4.6 (as modified by any
exceptions and qualifications set forth on Buyer’s Closing Certification), prior
to the expiration of the Survival Period.  Any such claim which Seller may have
which is not so asserted prior to the expiration of the Survival Period shall
not be valid or effective, and Buyer shall have no liability with respect
thereto.

 


5.                      INTERIM OPERATION OF THE PROPERTY


 


(A)                     FOLLOWING THE EFFECTIVE DATE, SELLER SHALL CAUSE THE
INTERIOR AND EXTERIOR WINDOWS OF THE IMPROVEMENTS TO BE WASHED.


 


(B)                    FROM AND AFTER THE EFFECTIVE DATE UNTIL THE CLOSING DATE,
SELLER SHALL CAUSE THE PROPERTY TO BE MAINTAINED (INCLUDING ANY LANDSCAPING) IN
A MANNER CONSISTENT WITH SELLER’S PAST PRACTICES.


 


(C)                     NOTWITHSTANDING ANY PROVISIONS OF THIS AGREEMENT TO THE
CONTRARY, AFTER THE EFFECTIVE DATE, BUYER SHALL HAVE ACCESS TO THE PROPERTY FOR
THE PURPOSE OF PLANNING AND DESIGNING BUYER’S DESIRED IMPROVEMENTS TO THE
PROPERTY AND BUYER MAY PURSUE ANY PERMITS OR APPROVALS NECESSARY FOR SUCH
IMPROVEMENTS.  IN THIS REGARD, BUYER MAY FILE OR CAUSE TO BE FILED ANY
APPLICATION OR MAKE ANY REQUEST WITH ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL
AGENCY WHICH WOULD OR COULD LEAD TO A HEARING BEFORE ANY GOVERNMENTAL OR
QUASI-GOVERNMENTAL AGENCY OR WHICH WOULD OR COULD LEAD TO A CHANGE IN ZONING,
PARCELIZATION, LICENSES, PERMITS OR OTHER ENTITLEMENTS (COLLECTIVELY,
“ENTITLEMENTS AND PERMITS”) SO LONG AS (I) NO SUCH ENTITLEMENTS AND PERMITS WILL
BE BINDING ON SELLER OR THE PROPERTY UNLESS THE CLOSING ACTUALLY OCCURS, AND
(II) NO STAGING OR CONSTRUCTION SHALL BE COMMENCED ON THE PROPERTY PRIOR TO THE
CLOSING.  SO LONG AS NO LIABILITY ATTACHES TO SELLER BY COOPERATING WITH BUYER
IN BUYER’S EFFORT TO OBTAIN THE ENTITLEMENTS AND PERMITS, SELLER COVENANTS AND
AGREES TO REASONABLY COOPERATE WITH BUYER, AT BUYER’S COST AND EXPENSE,
INCLUDING EXECUTING DOCUMENTS NECESSARY TO APPLY FOR THE SAME WHICH ARE REQUIRED
TO BE EXECUTED BY AN OWNER OF PROPERTY.

 

14

--------------------------------------------------------------------------------


 


(D)                    BUYER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS SELLER
AND THE SELLER-RELATED PARTIES FROM AND AGAINST ALL CLAIMS, LOSSES, COSTS,
DAMAGES, DEMANDS, EXPENSES AND LIABILITIES (INCLUDING REASONABLE ATTORNEYS’
FEES, COURT COSTS AND OTHER REASONABLE COSTS OF DEFENSE) WHICH MAY BE ASSERTED
OR RECOVERED AGAINST ANY OF THE FOREGOING PARTIES ARISING BY REASON OF THE
ENTRIES ON THE PROPERTY BY BUYER OR ITS AGENTS, REPRESENTATIVES OR OTHER PARTIES
DESIGNATED BY BUYER IN CONNECTION WITH THE ENTITLEMENTS AND PERMITS.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING INDEMNITY, BUYER SHALL REMOVE ANY
MECHANIC’S OR OTHER LIEN WHICH MAY BE RECORDED AGAINST THE PROPERTY BY ANY PARTY
PROVIDING LABOR, MATERIALS OR SERVICES AT THE REQUEST OF BUYER.  THE OBLIGATIONS
OF BUYER UNDER THIS SECTION 5(C) SHALL SURVIVE THE CLOSING OR ANY EXPIRATION OR
TERMINATION OF THIS AGREEMENT, HOWEVER CAUSED.


 


6.                      CONDITIONS TO CLOSING


 


6.1                       CONDITIONS TO BUYER’S OBLIGATIONS TO CLOSE


 

The obligation of Buyer to consummate the purchase of the Property as
contemplated by this Agreement is subject to the fulfillment of each of the
following conditions (in addition to such other items as are set forth elsewhere
in this Agreement as conditions to Buyer’s obligations to close), any or all of
which may be waived in whole or in part by Buyer to the extent permitted by
applicable law:

 


(A)                     DELIVERY OF DOCUMENTS.  SELLER SHALL BE READY, WILLING
AND ABLE TO DELIVER TO BUYER ALL INSTRUMENTS AND DOCUMENTS TO BE DELIVERED BY
SELLER TO BUYER AT THE CLOSING UNDER THE PROVISIONS OF THIS AGREEMENT.


 


(B)                    TITLE POLICY.  THE TITLE COMPANY SHALL BE COMMITTED TO
ISSUE AT CLOSING AN OWNER’S TITLE INSURANCE POLICY, OR AN IRREVOCABLE BINDER TO
ISSUE THE SAME, DATED AS OF THE CLOSING DATE, IN THE FULL AMOUNT OF THE PURCHASE
PRICE, SHOWING TITLE TO THE PREMISES IN THE NAME OF BUYER, THE FORM OF WHICH
SHALL BE IN THE FORM AGREED TO BETWEEN BUYER AND THE TITLE COMPANY PRIOR TO
EXPIRATION OF THE INVESTIGATION PERIOD; PROVIDED THAT SUCH FORM SHALL BE
MODIFIED AS OF THE CLOSING DATE TO INCLUDE ANY PERMITTED EXCEPTIONS ARISING
AFTER THE EXPIRATION OF THE INVESTIGATION PERIOD (THE “TITLE POLICY”).


 


(C)                     SELLER’S COMPLIANCE.  SELLER SHALL HAVE PERFORMED AND
SATISFIED ALL MATERIAL COVENANTS AND MATERIAL OBLIGATIONS OF SELLER UNDER THIS
AGREEMENT TO THE EXTENT SUCH COVENANTS AND OBLIGATIONS ARE TO BE PERFORMED OR
SATISFIED AS OF THE CLOSING DATE.


 

The conditions set forth in this Section 6.1 are solely for the benefit of Buyer
and may be waived only by Buyer.  Buyer shall at all times have the right to
waive any condition.  Any such waiver or waivers shall be in writing and shall
be delivered to Seller and Escrow Holder.  If any of the conditions in this
Section 6.1 is not satisfied or has not been so waived by Buyer prior to the
Closing Date, Buyer shall deliver written notice to Seller describing the
condition that has not been satisfied or waived, and if such condition remains
unsatisfied as of the Closing Date, then Buyer shall have the right to terminate
this Agreement and the Escrow by written notice to Seller and Escrow Holder.  If
Buyer terminates this Agreement in accordance with the foregoing, the Deposit
shall be refunded to Buyer, all documents deposited into Escrow shall be
returned to the party depositing such documents, and neither party shall have
any further rights or obligations

 

15

--------------------------------------------------------------------------------


 

under this Agreement, except for those rights or obligations which expressly
survive the termination of this Agreement.  Further, if the failure of such
condition also constitutes a default of Seller under this Agreement, then in
lieu of terminating this Agreement, Buyer may elect to proceed under either of
the options provided under clauses (i) or (iii) of Section 10(b).

 


6.2                       CONDITIONS TO SELLER’S OBLIGATIONS TO CLOSE


 

The obligation of Seller to consummate the sale of the Property as contemplated
by this Agreement is subject to the fulfillment of each of the following
conditions (in addition to such other items as are set forth elsewhere in this
Agreement as conditions to Seller’s obligations to close), any or all of which
may be waived in whole or in part by Seller to the extent permitted by
applicable law:

 


(A)                     DEPOSIT OF FUNDS.  BUYER SHALL HAVE DEPOSITED INTO
ESCROW THE PURCHASE PRICE, SUBJECT TO ADJUSTMENT FOR ANY PRORATIONS AND CREDITS
PROVIDED HEREUNDER, AND ALL OTHER MONIES REQUIRED TO BE DEPOSITED BY BUYER
HEREUNDER.


 


(B)                    DELIVERY OF CLOSING DOCUMENTS.  BUYER SHALL BE READY,
WILLING AND ABLE TO DELIVER TO SELLER ALL INSTRUMENTS AND DOCUMENTS TO BE
DELIVERED BY BUYER TO SELLER AT THE CLOSING UNDER THE PROVISIONS OF THIS
AGREEMENT.


 


(C)                     BUYER’S COMPLIANCE.  BUYER SHALL HAVE PERFORMED AND
SATISFIED ALL MATERIAL COVENANTS AND MATERIAL OBLIGATIONS OF BUYER UNDER THIS
AGREEMENT TO THE EXTENT SUCH COVENANTS AND OBLIGATIONS ARE TO BE PERFORMED OR
SATISFIED AS OF THE CLOSING DATE.


 

The conditions set forth in this Section 6.2 are solely for the benefit of
Seller and may be waived only by Seller.  Seller shall at all times have the
right to waive any condition.  Any such waiver or waivers shall be in writing
and shall be delivered to Buyer and Escrow Holder.  If any of the conditions in
this Section 6.2 is not satisfied or has not been so waived by Seller prior to
the Closing Date, Seller shall deliver written notice to Buyer describing the
condition that has not been satisfied or waived, and if such condition remains
unsatisfied as of the Closing Date, then Seller shall have the right to
terminate this Agreement and the Escrow by written notice to Buyer and Escrow
Holder.  If Seller terminates this Agreement in accordance with the foregoing,
the Deposit shall be returned to Buyer or paid over to Seller, as required by
the terms of this Agreement, all documents deposited into Escrow shall be
returned to the party depositing such documents, and neither party shall have
any further rights or obligations under this Agreement, except for those rights
or obligations which expressly survive the termination of this Agreement;
provided, however, that if the failure of such condition also constitutes a
default of Buyer under this Agreement, then the provisions of Section 10(a)
shall apply, and the Deposit shall be paid to Seller as liquidated damages,
rather than being returned to Buyer.  Without limiting the foregoing, in the
event of Buyer’s default, Seller’s termination of this Agreement pursuant to
this Section 6.2 shall not constitute a waiver of Seller’s right to recover
liquidated damages from Buyer pursuant to Section 10(a).

 

16

--------------------------------------------------------------------------------


 


7.                      CLOSING AND TRANSFER OF TITLE


 


7.1                       CLOSING DATE


 

Provided that all of the conditions precedent to the Closing have been satisfied
or waived, the Closing shall be held, and delivery of all items to be made at
the Closing under the terms of this Agreement shall be made, at the offices of
the Escrow Holder at 8:00 a.m. California time on August 1, 2005, or such
earlier date and time as Buyer and Seller may mutually agree upon in writing
(the “Closing Date”).  Notwithstanding the foregoing, Seller shall have the
right, by written notice to Buyer given at least five (5) business days prior to
the then-scheduled Closing Date, to extend the Closing Date one or more times,
but in no event beyond September 1, 2005.

 


7.2                       SELLER’S DELIVERIES


 

At the Closing, or at such later date as may be indicated below for any specific
item, Seller shall deliver or cause to be delivered to Buyer through the Escrow
or otherwise, each of the following instruments and documents, duly executed and
acknowledged by Seller, as appropriate:

 


(A)                     GRANT DEED IN THE FORM ATTACHED HERETO AS EXHIBIT A (THE
“DEED”), SUBJECT ONLY TO THE PERMITTED EXCEPTIONS.


 


(B)                    BILL OF SALE IN THE FORM ATTACHED HERETO AS EXHIBIT B.


 


(C)                     ORIGINALS (OR, IF ORIGINALS ARE UNAVAILABLE, COPIES) OF
ALL ASSIGNABLE PERMITS AND WARRANTIES (WHICH MAY BE DELIVERED WITHIN FIVE (5)
DAYS AFTER THE CLOSING), UNLESS THE SAME ARE POSTED AT THE PROPERTY, AND AN
ASSIGNMENT AND ASSUMPTION OF PERMITS, INTANGIBLE PROPERTY AND WARRANTIES WITH
RESPECT THERETO IN THE FORM ATTACHED HERETO AS EXHIBIT C.


 


(D)                    IN THE EVENT BUYER DOES NOT DELIVER A REJECTION NOTICE IN
ACCORDANCE WITH SECTION 3.5 ABOVE, A FULLY EXECUTED ORIGINAL (OR A COPY IN THE
EVENT THE ORIGINAL IS NOT AVAILABLE) OF THE MISCELLANEOUS AGREEMENT (WHICH MAY
BE DELIVERED WITHIN FIVE (5) DAYS AFTER THE CLOSING), AND AN ASSIGNMENT AND
ASSUMPTION OF MISCELLANEOUS AGREEMENT WITH RESPECT THERETO IN THE FORM ATTACHED
HERETO AS EXHIBIT D.


 


(E)                     SELLER’S CLOSING CERTIFICATION, IN THE FORM ATTACHED
HERETO AS EXHIBIT E.


 


(F)                       ANY REQUIRED REAL ESTATE TRANSFER TAX DECLARATIONS OR
ANY OTHER SIMILAR DOCUMENTATION REQUIRED TO EVIDENCE THE PAYMENT OF ANY TAX
IMPOSED BY THE STATE, COUNTY AND CITY ON THE TRANSACTION CONTEMPLATED HEREBY.


 


(G)                    AN AFFIDAVIT PURSUANT TO SECTION 1445(B)(2) OF THE UNITED
STATES INTERNAL REVENUE CODE (THE “FEDERAL CODE”), AND ON WHICH BUYER IS
ENTITLED TO RELY, FROM SELLER THAT IT IS NOT A “FOREIGN PERSON” WITHIN THE
MEANING OF SECTION 1445(F)(3) OF THE FEDERAL CODE, IN THE FORM ATTACHED HERETO
AS EXHIBIT F ATTACHED HERETO (THE “FIRPTA AFFIDAVIT”).


 


(H)                    A PROPERLY EXECUTED CERTIFICATE (HEREIN, A “QUALIFYING
CERTIFICATE”) UNDER SECTION 18662 OF THE CALIFORNIA REVENUE AND TAXATION CODE
(“CALFIRPTA”) CERTIFYING THAT SELLER IS NOT AN

 

17

--------------------------------------------------------------------------------



 

“individual” seller under CALFIRPTA and either (i) has a permanent place of
business in California, or (ii) is qualified to do business in California or
(iii) is exempt from the CALFIRPTA withholding requirements (if so, such
certificate shall specify the applicable exemption).


 


(I)                        A DESIGNATION AGREEMENT IN THE FORM ATTACHED HERETO
AS EXHIBIT G.


 


(J)                        TO THE EXTENT IN SELLER’S POSSESSION OR REASONABLE
CONTROL, ALL KEYS AND COMBINATIONS TO ALL LOCKS ON THE IMPROVEMENTS.


 


(K)                     SUCH OTHER CUSTOMARY DOCUMENTS AND INSTRUMENTS AS MAY BE
REQUIRED BY ANY OTHER PROVISION OF THIS AGREEMENT OR AS MAY REASONABLY BE
REQUIRED TO CARRY OUT THE TERMS AND INTENT OF THIS AGREEMENT; PROVIDED THAT
SELLER SHALL NOT BE OBLIGATED TO CAUSE THE DELIVERY OF ANY SUCH INSTRUMENT OR
DOCUMENT THAT WOULD INCREASE OR EXPAND SELLER’S OBLIGATIONS OR LIABILITY UNDER
THIS AGREEMENT.


 


(L)                        COPIES OF ALL BOOKS, RECORDS, AND FILES OF SELLER IN
SELLER’S POSSESSION RELATING TO THE PREMISES AND OPERATIONS THEREOF (EXCLUDING
ANY PROPRIETARY MATTERS, SUCH AS APPRAISALS AND TAX RETURNS), AND, TO THE EXTENT
IN SELLER’S POSSESSION OR AVAILABLE TO SELLER AT NO MATERIAL COST, ARCHITECTS’
DRAWINGS, BLUEPRINTS AND AS-BUILT PLANS FOR THE IMPROVEMENTS (ALL OF WHICH MAY
BE DELIVERED WITHIN FIVE (5) DAYS AFTER THE CLOSING).


 


7.3                       BUYER’S DELIVERIES


 

At the Closing, Buyer shall deliver or cause to be delivered to Seller each of
the following instruments and documents, duly executed and acknowledged by
Buyer, as appropriate:

 


(A)                     COUNTERPARTS OF THE CLOSING DOCUMENTS REFERENCED IN
SECTIONS 7.2(C) AND (I).


 


(B)                    BUYER’S CLOSING CERTIFICATION, IN THE FORM ATTACHED
HERETO AS EXHIBIT H.


 


(C)                     SUCH OTHER DOCUMENTS AND INSTRUMENTS AS MAY BE REQUIRED
BY ANY OTHER PROVISION OF THIS AGREEMENT OR AS MAY REASONABLY BE REQUIRED TO
CARRY OUT THE TERMS AND INTENT OF THIS AGREEMENT; PROVIDED THAT BUYER SHALL NOT
BE OBLIGATED TO CAUSE THE DELIVERY OF ANY SUCH INSTRUMENT OR DOCUMENT THAT WOULD
INCREASE OR EXPAND BUYER’S OBLIGATIONS OR LIABILITY UNDER THIS AGREEMENT.


 


7.4                       POSSESSION OF THE PROPERTY; CONDITION OF PROPERTY


 

At the Closing, possession of the Property shall be delivered to Buyer vacant
and free of any occupants, subject to the Permitted Exceptions.

 

18

--------------------------------------------------------------------------------


 


8.                      PRORATIONS AND ADJUSTMENTS


 


8.1                       GENERAL


 

The following adjustments shall be made with respect to the Property, and the
following procedures shall be followed:

 


(A)                 PREPARATION OF PRORATIONS.  AT LEAST FIVE (5) DAYS BEFORE
THE CLOSING DATE, SELLER SHALL PREPARE AND DELIVER, OR CAUSE ESCROW HOLDER TO
PREPARE AND DELIVER, TO BUYER AN UNAUDITED STATEMENT FOR THE PROPERTY (THE
“PRELIMINARY PRORATION STATEMENT”) SHOWING PRORATIONS FOR THE ITEMS SET FORTH
BELOW, CALCULATED AS OF 12:01 A.M. ON THE CLOSING DATE, ON THE BASIS OF A
365-DAY YEAR.  BUYER AND ITS REPRESENTATIVES SHALL BE AFFORDED REASONABLE ACCESS
TO SELLER’S BOOKS AND RECORDS WITH RESPECT TO THE PROPERTY AND SELLER’S WORK
PAPERS PERTAINING TO THE PRELIMINARY PRORATION STATEMENT TO CONFIRM THE ACCURACY
OF THE PRELIMINARY PRORATION STATEMENT.  BUYER AND SELLER SHALL AGREE UPON ANY
ADJUSTMENTS TO BE MADE TO THE PRELIMINARY PRORATION STATEMENT BEFORE THE
CLOSING, AND AT THE CLOSING, BUYER OR SELLER, AS APPLICABLE, SHALL RECEIVE A
CREDIT EQUAL TO THE NET AMOUNT DUE BUYER OR SELLER, AS APPLICABLE, PURSUANT TO
THE PRELIMINARY PRORATION STATEMENT AS FINALLY AGREED UPON BY BUYER AND SELLER. 
THE ITEMS TO BE COVERED BY THE PRELIMINARY PRORATION STATEMENT ARE AS FOLLOWS:


 

(I)                      NON-DELINQUENT REAL PROPERTY TAXES AND ASSESSMENTS;
PROVIDED THAT IF THE REAL PROPERTY TAX ASSESSMENT FOR THE FISCAL YEAR IN WHICH
THE CLOSING OCCURS HAS NOT BEEN ISSUED AS OF THE CLOSING DATE, REAL PROPERTY
TAXES SHALL BE PRORATED BASED ON THE MOST RECENT ASSESSED VALUE OF THE PROPERTY,
MULTIPLIED BY THE CURRENT TAX RATE, AND SUCH TAX PRORATION SHALL BE SUBJECT TO
ADJUSTMENT PURSUANT TO SUBPARAGRAPH (B) OF THIS SECTION 8.1;

 

(II)                   THE CURRENT INSTALLMENT (ONLY) ON ANY IMPROVEMENT BONDS
WHICH ARE A LIEN ON THE PROPERTY; BUYER SHALL TAKE THE PROPERTY SUBJECT TO ALL
FUTURE INSTALLMENTS OF ANY IMPROVEMENT BONDS;

 

(III)                WATER, SEWER AND UTILITY CHARGES;

 

(IV)               AMOUNTS PAYABLE UNDER THE MISCELLANEOUS AGREEMENT;

 

(V)                  ASSESSMENTS UNDER THE CC&RS;

 

(VI)               PERMITS, LICENSES AND/OR INSPECTION FEES (CALCULATED ON THE
BASIS OF THE PERIOD COVERED), BUT ONLY TO THE EXTENT TRANSFERRED TO BUYER; AND

 

(VII)            ANY OTHER EXPENSES NORMAL TO THE OPERATION AND MAINTENANCE OF
THE PROPERTY.

 


(B)                POST-CLOSING ADJUSTMENTS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS SECTION 8, (I) IF THE AMOUNT OF THE REAL PROPERTY
TAXES AND ASSESSMENTS PAYABLE WITH RESPECT TO THE PROPERTY FOR ANY PERIOD BEFORE
CLOSING IS DETERMINED TO BE MORE THAN THE AMOUNT OF SUCH REAL PROPERTY TAXES AND
ASSESSMENTS THAT IS PRORATED HEREIN (IN THE CASE OF THE CURRENT YEAR) OR THAT
WAS PAID BY SELLER (IN THE CASE OF ANY PRIOR YEAR), DUE TO A REASSESSMENT OF THE
VALUE OF THE PROPERTY OR OTHERWISE, SELLER AND BUYER SHALL PROMPTLY ADJUST THE
PRORATION OF SUCH REAL PROPERTY TAXES AND ASSESSMENTS AFTER THE DETERMINATION OF
SUCH AMOUNTS, AND SELLER SHALL PAY TO BUYER ANY INCREASE

 

19

--------------------------------------------------------------------------------


 

in the amount of such real property taxes and assessments applicable to any
period before Closing; and (ii) if the amount of the real property taxes and
assessments payable with respect to the Property for any period before Closing
is determined to be less than the amount of such real property taxes and
assessments that is prorated herein (in the case of the current year) or that
was paid by Seller (in the case of any prior year), due to an appeal of the
taxes by Seller, a reassessment of the value of the Property or otherwise,
Seller and Buyer shall promptly adjust the proration of such real property taxes
and assessments after the determination of such amounts (net of any costs
incurred by Seller in connection with pursuing any appeal thereof), and (A)
Buyer shall pay to Seller any refund received by Buyer representing such a
decrease in the amount of such real property taxes and assessments applicable to
any period before Closing; and (B) Seller shall be entitled to retain any refund
received by Seller representing such a decrease in the amount of such real
property taxes and assessments applicable to any period before Closing.  Each
party shall give notice to the other party of any adjustment of the amount of
the real property taxes and assessments payable with respect to the Property for
any period before Closing within thirty (30) days after receiving notice of any
such adjustment.


 


8.2                       SURVIVAL


 

The obligations of Seller and Buyer under this Section 8 shall survive the
Closing.

 


9.                      RISK OF LOSS AND INSURANCE PROCEEDS


 


9.1                       MINOR LOSS


 

Buyer shall be bound to purchase the Property for the full Purchase Price as
required by the terms hereof, without regard to the occurrence or effect of any
damage to the Property or destruction of any Improvements of any portion of the
Property, provided that:  (a) the cost to repair any such damage or destruction
does not exceed ten percent (10%) of the Purchase Price; and (b) upon the
Closing, there shall be a credit against the Purchase Price due hereunder equal
to the amount of any insurance proceeds collected by Seller as a result of any
such damage or destruction, plus the amount of any insurance deductible and the
amount of any uninsured loss, less any sums expended by Seller toward the
restoration or repair of the Property as a result of such casualty; provided,
however, that with respect to the deductible under any policy of earthquake
insurance or any uninsured loss, Seller shall have no obligation to give Buyer a
credit in excess of Fifty Thousand Dollars ($50,000.00) in each instance.  If
the proceeds have not been collected as of the Closing, then such proceeds shall
be assigned to Buyer at Closing, and Buyer shall receive a credit from Seller at
Closing equal to the amount of the deductible under any policy of insurance
pursuant to which such assigned proceeds will be paid; provided that if Seller
shall have expended any sums before the Closing to repair or restore the
Property, the amount expended by Seller shall first be deducted from any credit
due Buyer for the deductible under any insurance policy, and if the amount
expended by Seller exceeds the total amount of such deductible(s), Seller shall
reserve from the assignment of insurance proceeds to Buyer, the amount of such
excess.  If damage due to an earthquake occurs or in the event of any uninsured
loss and the cost to repair the damage or loss, as applicable, exceeds Fifty
Thousand Dollars ($50,000.00) in each instance, then unless Seller notifies
Buyer within twenty (20) days after the occurrence thereof that it will waive
the Fifty Thousand Dollar ($50,000.00) limitation on the credit to Buyer, then
such loss or damage shall be governed by Section 9.2.

 

20

--------------------------------------------------------------------------------


 


9.2                       MAJOR LOSS


 

If the cost to repair such damage or destruction to Property exceeds ten percent
(10%) of the Purchase Price or, if there is a condemnation of any portion of the
Property, or in the case of an uninsured loss or damage due to an earthquake
which, under the terms of Section 9.1 above, is to be governed by this Section
9.2, then Buyer may, at its option to be exercised by written notice to Seller
within twenty (20) days after Seller’s notice to Buyer of the occurrence of the
damage or destruction or the commencement of condemnation proceedings, either
(a) elect to terminate this Agreement, in which case the Deposit shall be
refunded to Buyer, and neither party shall have any further obligations under
this Agreement, except for obligations which expressly state that they shall
survive termination of this Agreement, or (b) consummate the purchase of the
Property for the full Purchase Price as required by the terms hereof, subject to
the credits against the Purchase Price provided below.  If Buyer elects to
proceed with the purchase of the Property, then, upon the Closing, Buyer shall
be given a credit against the Purchase Price due hereunder equal to the amount
of any insurance proceeds or condemnation awards collected by Seller as a result
of any damage or destruction or condemnation, plus the amount of any insurance
deductible, less any sums expended by Seller toward the restoration or repair of
the Property as a result of such casualty or condemnation; provided, however,
that with respect to the deductible under any policy of earthquake insurance,
Seller shall have no obligation to give Buyer a credit in excess of Fifty
Thousand Dollars ($50,000.00) ; provided, further, that with respect to any
uninsured loss, Seller shall have no obligation to give Buyer a credit in excess
of Fifty Thousand Dollars ($50,000.00).  If the proceeds or awards have not been
collected as of the Closing, then such proceeds or awards shall be assigned to
Buyer at Closing, and Buyer shall receive a credit from Seller at Closing equal
to the amount of the deductible under any policy of insurance pursuant to which
such assigned proceeds will be paid; provided that if Seller shall have expended
any sums before the Closing to repair or restore the Property, the amount
expended by Seller shall first be deducted from any credit due Buyer for the
deductible under any insurance policy, and if the amount expended by Seller
exceeds the total amount of such deductible(s), Seller shall reserve from the
assignment of insurance proceeds to Buyer, the amount of such excess.  If Buyer
fails to give Seller notice within such twenty (20) day period, then Buyer will
be deemed to have elected to proceed in accordance with clause (b) above.

 


10.               DEFAULT


 


(A)     BUYER’S DEFAULT.  AFTER THE EXPIRATION OF THE INVESTIGATION PERIOD, IF
THE CLOSING DOES NOT OCCUR AS A RESULT OF BUYER’S DEFAULT HEREUNDER, INCLUDING
BUYER’S FAILURE TO TIMELY DELIVER THE ADDITIONAL DEPOSIT, SELLER’S SOLE AND
EXCLUSIVE REMEDY SHALL BE TO TERMINATE THIS AGREEMENT BY GIVING WRITTEN NOTICE
THEREOF TO BUYER, WHEREUPON THE DEPOSIT SHALL BE PAID TO SELLER AS LIQUIDATED
DAMAGES, AS SELLER’S SOLE AND EXCLUSIVE REMEDY ON ACCOUNT OF SUCH DEFAULT
HEREUNDER BY BUYER; PROVIDED, HOWEVER, THAT THIS PROVISION WILL NOT LIMIT
SELLER’S RIGHT TO RECEIVE REIMBURSEMENT FOR ATTORNEYS’ FEES PURSUANT TO SECTION
15.1 BELOW, NOR WAIVE OR AFFECT ANY PROVISIONS OF THIS AGREEMENT WHICH EXPRESSLY
STATE THAT THEY SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT, AND NEITHER
PARTY SHALL HAVE ANY FURTHER LIABILITY OR OBLIGATION TO THE OTHER HEREUNDER,
EXCEPT FOR PROVISIONS OF THIS AGREEMENT WHICH EXPRESSLY STATE THAT THEY SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT; PROVIDED, FURTHER, THAT IF SUCH
DEFAULT BY BUYER OCCURS PRIOR TO THE CLOSING DATE, AND IF SUCH DEFAULT IS OF A
NATURE SUCH THAT IT CAN BE CURED ON OR BEFORE THE CLOSING DATE, SELLER SHALL
GIVE BUYER WRITTEN NOTICE OF SUCH DEFAULT PRIOR TO EXERCISING ITS RIGHT TO

 

21

--------------------------------------------------------------------------------


 

terminate this Agreement pursuant to this subparagraph (a), and Seller may not
exercise such termination right unless Buyer fails to cure such default on or
before the Closing Date.  The parties acknowledge and agree that Seller’s actual
damages in the event of Buyer’s default would be extremely difficult or
impracticable to determine.  After negotiation, the parties have agreed that,
considering all the circumstances existing on the date of this Agreement, the
amount of the Deposit is a reasonable estimate of the damages that Seller would
incur in such event.  The payment of the Deposit to Seller as liquidated damages
under the circumstances provided for herein is not intended as a forfeiture or
penalty within the meaning of Sections 3275 or 3369 of the California Civil
Code, but is intended to constitute liquidated damages to Seller pursuant to
Sections 1671, 1676 and 1677 of the California Civil Code.  By placing their
initials below, each party specifically confirms the accuracy of the statements
made above, the reasonableness of the amount of liquidated damages agreed upon,
and the fact that each party was represented by counsel who explained, at the
time this agreement was made, the consequences of this liquidated damages
provision.

 

INITIALS:

FXT

 

MJH

 

Seller

 

Buyer

 


(B)                SELLER’S DEFAULT.  IF THE CLOSING DOES NOT OCCUR AS A RESULT
OF SELLER’S DEFAULT HEREUNDER, THEN, PROVIDED BUYER IS NOT IN DEFAULT HEREUNDER,
BUYER MAY, AT ITS SOLE ELECTION, PROCEED WITH ONE OF THE FOLLOWING MUTUALLY
EXCLUSIVE ALTERNATIVES:


 

(I)                      PROCEED WITH THE CLOSING WITH NO REDUCTION IN THE
PURCHASE PRICE; PROVIDED, HOWEVER, THAT IN PROCEEDING WITH THE CLOSING PURSUANT
TO THIS SUBPARAGRAPH (I), BUYER SHALL BE DEEMED TO HAVE WAIVED ANY DEFAULT OF
SELLER OF WHICH BUYER HAS ACTUAL KNOWLEDGE PRIOR TO THE CLOSING, UNLESS BUYER
GIVES SELLER WRITTEN NOTICE OF SUCH DEFAULT PRIOR TO THE CLOSING, WHICH NOTICE
EXPRESSLY STATES THAT BUYER INTENDS TO PRESERVE A POST-CLOSING CLAIM TO SUCH
DEFAULT; AND PROVIDED, FURTHER, THAT:  (1) IN NO EVENT SHALL SELLER’S LIABILITY
TO BUYER FOR ANY PRE-CLOSING DEFAULT NOT WAIVED OR DEEMED WAIVED BY BUYER
(INCLUDING, BUT NOT LIMITED TO, ANY BREACH OF ANY REPRESENTATION OR WARRANTY
UNDER THIS AGREEMENT OR PURSUANT TO SELLER’S CLOSING CERTIFICATION, AS DESCRIBED
IN SECTION 4.5 ABOVE) EXCEED, IN THE AGGREGATE, SIX HUNDRED TWENTY-FIVE THOUSAND
DOLLARS ($625,000.00); AND (2) NO CLAIM FOR ANY PRE-CLOSING DEFAULT OF SELLER
SHALL BE VALID UNLESS SUIT THEREON IS FILED IN A COURT OF COMPETENT JURISDICTION
PRIOR TO THE EXPIRATION OF THE SURVIVAL PERIOD;

 

(II)                   TERMINATE THIS AGREEMENT, WHEREUPON THE DEPOSIT SHALL BE
RETURNED AND PAID TO BUYER, AND NEITHER PARTY SHALL HAVE ANY FURTHER LIABILITY
OR OBLIGATION TO THE OTHER HEREUNDER, EXCEPT FOR PROVISIONS OF THIS AGREEMENT
WHICH EXPRESSLY STATE THAT THEY SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT;
PROVIDED, HOWEVER, THAT IF SUCH DEFAULT IS OF A NATURE SUCH THAT IT CAN BE CURED
ON OR BEFORE THE CLOSING DATE, BUYER SHALL GIVE SELLER WRITTEN NOTICE OF SUCH
DEFAULT PRIOR TO EXERCISING ITS RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO
THIS SUBPARAGRAPH (II), AND BUYER MAY NOT EXERCISE SUCH TERMINATION RIGHT UNLESS
SELLER FAILS TO CURE SUCH DEFAULT ON OR BEFORE THE CLOSING DATE; OR

 

(III)                FILE IN ANY COURT OF COMPETENT JURISDICTION AN ACTION FOR
SPECIFIC PERFORMANCE TO CAUSE SELLER TO CONVEY THE PROPERTY TO BUYER PURSUANT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT AND RECOVERY OF ACTUAL THIRD PARTY
OUT-OF-POCKET COSTS INCURRED BY BUYER IN

 

22

--------------------------------------------------------------------------------


 

connection with this Agreement up to an amount not to exceed in the aggregate
Seventy-Five Thousand Dollars ($75,000.00); but Buyer shall not be entitled to
recover monetary damages from Seller in connection with such default.

 


11.               EXPENSES


 


(A)                     ALL DOCUMENTARY STAMP TAXES AND COUNTY TRANSFER TAXES
SHALL BE BORNE AND PAID BY SELLER, AND ALL RECORDING FEES AND ANY CITY TRANSFER
TAXES SHALL BE BORNE AND PAID ONE-HALF BY SELLER AND ONE-HALF BY BUYER.


 


(B)                    ALL ESCROW AND CLOSING COSTS CHARGED BY THE ESCROW
HOLDER, AND ANY INVESTMENT CHARGES OR ESCROW FEES INCURRED WITH RESPECT TO THE
ESCROW SHALL BE BORNE AND PAID BY BUYER.


 


(C)                     THE COST OF THE TITLE POLICY (INCLUDING THE COST OF ALTA
EXTENDED COVERAGE AND THE COST OF ALL ENDORSEMENTS) SHALL BE PAID BY BUYER.


 


(D)                    BUYER SHALL PAY ITS DUE DILIGENCE EXPENSES, AND EACH
PARTY SHALL PAY ITS OWN ATTORNEYS’ FEES IN CONNECTION WITH THE NEGOTIATION,
DOCUMENTATION AND CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.  EACH
PARTY SHALL PAY ITS OWN COSTS OF PREPARING AND/OR REVIEWING THE PRELIMINARY
PRORATIONS STATEMENT AND ANY SUPPLEMENTAL PRORATIONS STATEMENT IN CONNECTION
WITH THIS AGREEMENT.  THE PROVISIONS OF THIS SECTION 11(D) SHALL SURVIVE ANY
TERMINATION OF THIS AGREEMENT.


 


(E)                     OTHER COSTS, CHARGES, AND EXPENSES SHALL BE BORNE AND
PAID AS PROVIDED IN THIS AGREEMENT, OR IN THE ABSENCE OF SUCH PROVISION, IN
ACCORDANCE WITH THE CUSTOM IN THE COUNTY WHERE THE PREMISES ARE LOCATED.


 


12.               BROKERS


 


(A)                     BUYER REPRESENTS TO SELLER THAT IT IS REPRESENTED BY CB
RICHARD ELLIS, INC. (“BUYER’S BROKER”) WHOSE COMMISSION WILL BE PAID BY SELLER
PURSUANT TO THE TERMS OF A SEPARATE AGREEMENT BETWEEN BUYER’S BROKER AND
SELLER).  BUYER AGREES TO INDEMNIFY AND HOLD HARMLESS THE SELLER-RELATED
PARTIES, FROM AND AGAINST ALL CLAIMS, DEMANDS, CAUSES OF ACTION, JUDGMENTS, AND
LIABILITIES WHICH MAY BE ASSERTED OR RECOVERED FOR BROKERAGE OR FINDERS FEES,
COMMISSIONS, OR OTHER COMPENSATION IN CONNECTION WITH THE TRANSACTION
CONTEMPLATED UNDER THIS AGREEMENT CLAIMED BY ANY PARTY OTHER THAN BROKER (AS
DEFINED BELOW) TO BE OWING TO SUCH PARTY DUE TO ANY DEALINGS BETWEEN BUYER AND
THE PARTY CLAIMING SUCH FEE, COMMISSION OR COMPENSATION, INCLUDING COSTS AND
REASONABLE ATTORNEYS’ FEES INCIDENT THERETO.


 


(B)                    SELLER REPRESENTS TO BUYER THAT IT IS REPRESENTED BY
COLLIERS PARRISH INTERNATIONAL INC. (“SELLER’S BROKER”; TOGETHER WITH BUYER’S
BROKER, “BROKER”) WHOSE COMMISSION WILL BE PAID BY SELLER PURSUANT TO THE TERMS
OF A SEPARATE AGREEMENT BETWEEN SELLER’S BROKER AND SELLER).  SELLER AGREES TO
INDEMNIFY AND HOLD HARMLESS BUYER, THE PARTNERS, MEMBERS, TRUSTEES,
SHAREHOLDERS, DIRECTORS AND OFFICERS OF BUYER, ANY PARTY OWNING A DIRECT OR
INDIRECT INTEREST IN BUYER, THE AFFILIATES OF BUYER, AND THE PARTNERS, MEMBERS,
TRUSTEES, SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF EACH OF THE
FOREGOING PARTIES (THE “BUYER-RELATED PARTIES”), FROM AND AGAINST ALL CLAIMS,
DEMANDS, CAUSES OF ACTION, JUDGMENTS, AND LIABILITIES WHICH MAY BE ASSERTED OR
RECOVERED FOR BROKERAGE OR FINDERS FEES, COMMISSIONS, OR OTHER COMPENSATION IN
CONNECTION WITH

 

23

--------------------------------------------------------------------------------


 

the transaction contemplated under this Agreement claimed by any party other
than Broker to be owing to such party due to any dealings between Seller and the
party claiming such fee, commission or compensation, including costs and
reasonable attorneys’ fees incident thereto.


 


(C)                     THE PARTIES HERETO AGREE THAT THE FOREGOING OBLIGATIONS
OF INDEMNIFICATION SHALL SURVIVE THE CLOSING HEREUNDER OR THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT, HOWEVER CAUSED.


 


13.               ASSIGNMENT


 

Original Buyer may, upon written notice to Seller given not later than ten (10)
days before the Closing, assign its right to purchase the Property hereunder to
any other entity that is (and as of the Closing shall continue to be) (i)
controlled by Original Buyer (and, if such entity is a partnership or limited
liability company, Original Buyer shall be a managing general partner of such
partnership or a managing member of such limited liability company, as the case
may be) and (ii) an entity in which Original Buyer shall own, directly or
indirectly, at least fifty percent (50%) of each class of stock or other equity
interest, provided that such entity shall assume all obligations of Buyer
hereunder in a written agreement reasonably acceptable to Seller, including,
specifically, reaffirmation of the release and indemnification set forth in
Section 4.2 above.  Except in compliance with the preceding sentence, Buyer may
not assign this Agreement to any other party without Seller’s prior written
consent, which consent may be granted, conditioned or denied in Seller’s sole
and absolute discretion.  Notwithstanding anything herein to the contrary, Buyer
shall not in any event be released from any of its obligations or liabilities
hereunder in the event of any assignment by Buyer, including, but not limited
to, any obligations which survive the Closing, whether contained in this
Agreement or any document to be delivered by Buyer at the Closing, even if such
document is signed by the assignee of Buyer only.  Subject to the limitations
described herein, this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, and their respective successors and assigns.

 

24

--------------------------------------------------------------------------------


 


14.               NOTICES


 

Any and all notices or other communications required or permitted to be given
under this Agreement shall be in writing and either (i) personally delivered, in
which case notice shall be deemed delivered upon receipt, (ii) sent by
facsimile, in which case notice shall be deemed delivered upon the sender’s
receipt of confirmation of transmission of such facsimile notice produced by the
sender’s facsimile machine, (iii) sent by any nationally recognized overnight
courier service with provisions for proof of delivery, in which case notice
shall be deemed delivered on the next business day after the sender deposits the
same with such delivery service, or (iv) sent by United States Mail, postage
prepaid, certified mail, return receipt requested, in which case notice shall be
deemed delivered on the date of delivery as shown on the return receipt or the
date of the addressee’s refusal to accept delivery as indicated by the United
States Postal Service, and in any case such notices or other communication shall
be addressed to the following addresses:

 

Buyer:

 

Simpson Manufacturing Co.,Inc.
4120 Dublin Blvd.
Dublin, California 94568

 

 

Attention:

Michael Herbert

 

 

Telephone:

(925) 560-9011

 

 

Telecopy:

(925) 833-1498

 

 

 

with a copy to:

 

Shartsis Friese Ginsburg LLP
One Maritime Plaza, 18th Floor
San Francisco, California 94111

 

 

Attention:

Alan Robin, Esq.

 

 

Telephone:

(415) 421-6500

 

 

Telecopy:

(415) 421-2922

 

 

 

Seller:

 

Las Positas LLC
c/o DRA Advisors, LLC
220 East 42nd Street, 27th Floor
New York, New York 10017

 

 

Attention:

Ms. Janine Roberts

 

 

Telephone:

(212) 697-4740

 

 

Telecopy:

(212) 697-7403

 

 

 

with a copy to:

 

Landmark Asset Management Group
100 Bayview Circle, Suite 200
Newport Beach, California 92660

 

 

Attention:

Mr. A. Corey Hansen

 

 

Telephone:

(949) 856-3100

 

 

Telecopy:

(949) 856-3232

 

25

--------------------------------------------------------------------------------


 

and a copy to:

 

Morrison & Foerster LLP
425 Market Street
San Francisco, California 94105

 

 

Attention:

Craig B. Etlin, Esq.

 

 

Reference:

23573/107

 

 

Telephone:

(415) 268-7000

 

 

Telecopy:

(415) 268-7522

 

Either party may change its address for notice from time to time by notice to
the other party in writing to the other in the manner aforesaid; provided that
any such notice of change of address shall only be effective upon actual receipt
by the other party.

 


15.               MISCELLANEOUS


 


15.1                ATTORNEYS’ FEES


 

In the event of any litigation between the parties with respect to the Property,
this Agreement, the Escrow, the performance of their obligations hereunder or
the effect of a termination under this Agreement, the losing party shall pay all
costs and expenses incurred by the prevailing party in connection with such
litigation including, without limitation, reasonable attorneys’ fees and
disbursements.  Any such attorneys’ fees and other expenses incurred by either
party in enforcing a judgment in its favor under this Agreement shall be
recoverable separately from and in addition to any other amount included in such
judgment, and such attorneys’ fees obligation is intended to be severable from
the other provisions of this Agreement and to survive and not be merged into any
such judgment.  Notwithstanding any provisions of this Agreement to the
contrary, the obligations of the parties under this Section 15.1 shall survive
any termination of this Agreement and the Closing.

 


15.2                GENDER


 

Words of any gender used in this Agreement shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, and vice versa, unless the context requires otherwise.

 


15.3                CAPTIONS


 

The captions in this Agreement are inserted only for the purpose of convenient
reference and in no way define, limit or prescribe the scope or intent of this
Agreement or any part hereof.

 


15.4                CONSTRUCTION


 


(A)                     NO PROVISION OF THIS AGREEMENT SHALL BE CONSTRUED BY ANY
COURT OR OTHER JUDICIAL AUTHORITY AGAINST ANY PARTY HERETO BY REASON OF SUCH
PARTY’S BEING DEEMED TO HAVE DRAFTED OR STRUCTURED SUCH PROVISIONS.


 


(B)                    AS USED HEREIN, THE TERMS “INCLUDE”, “INCLUDING” AND
SIMILAR TERMS SHALL BE CONSTRUED AS IF FOLLOWED BY THE PHRASE “BUT NOT LIMITED
TO”.  THE TERMS “HEREOF”, “HEREIN” AND “HEREUNDER”,

 

26

--------------------------------------------------------------------------------


 

and words of similar import, shall be construed to refer to this Agreement as a
whole, and not to any particular article or provision, except as expressly so
stated.


 


(C)                     IT IS THE INTENT OF THE PARTIES THAT ALL INDEMNIFICATION
OBLIGATIONS OF THE EITHER PARTY SET FORTH IN THIS AGREEMENT SHALL APPLY WITHOUT
REGARD TO WHETHER OR NOT (I) THE INDEMNIFYING PARTY IS NEGLIGENT OR OTHERWISE AT
FAULT IN ANY RESPECT WITH REGARD TO THE EXISTENCE OR OCCURRENCE OF ANY OF THE
MATTERS COVERED BY ANY SUCH INDEMNIFICATION OBLIGATION, OR (II) THE INDEMNIFYING
PARTY OTHERWISE CAUSED OR CREATED, OR IS CLAIMED TO HAVE CAUSED OR CREATED, THE
EXISTENCE OR OCCURRENCE OF ANY OF THE MATTERS COVERED BY ANY SUCH
INDEMNIFICATION OBLIGATION, WHETHER THROUGH ITS OWN ACTS OR OMISSIONS OR
OTHERWISE.


 


15.5                BUSINESS DAYS; DEADLINES


 

As used in this Agreement and any document executed by any party hereto to
another party hereto at the Closing, the term “business days” means all days of
the year except Saturdays, Sundays, and holidays recognized by the Federal
Reserve Bank of San Francisco.  If a deadline provided in this Agreement or any
document executed by any party hereto to another party hereto at the Closing
falls on a day other than a business day, such deadline shall be extended until
the first business day thereafter.

 


15.6                ENTIRE AGREEMENT


 

This written Agreement, including all Schedules and Exhibits attached hereto and
documents to be delivered pursuant hereto, shall constitute the entire agreement
and understanding of the parties, and there are no other prior or
contemporaneous written or oral agreements, undertakings, promises, warranties,
or covenants not contained or merged herein.  The Schedules and Exhibits
attached hereto are hereby incorporated in and made part of this Agreement.

 


15.7                RECORDING


 

The parties agree that this Agreement shall not be recorded.  If Buyer causes
this Agreement or any notice or memorandum thereof to be recorded, this
Agreement shall be null and void at the option of Seller.

 


15.8                NO CONTINUANCE


 

Buyer acknowledges that there shall be no assignment, transfer or continuance of
Seller’s insurance coverage after the Closing.

 


15.9                TIME OF ESSENCE


 

Time is of the essence of this Agreement.  In the computation of any period of
time provided for in this Agreement or by law, the day of the act or event from
which said period of time runs shall be excluded, and the last day of such
period shall be included, unless it is not a business day, in which case the
period shall be deemed to run until the next day which is a business day.

 

27

--------------------------------------------------------------------------------


 


15.10         ORIGINAL DOCUMENT


 

This Agreement may be executed by all parties in counterparts in which event
each shall be deemed an original, and all of which shall constitute one and the
same agreement.  Any signature on this Agreement, or any amendment or
modification thereof or any document or instrument signed by either of the
parties in connection therewith, that is sent by facsimile shall be considered
valid and binding.  A party sending a facsimile signature shall on the same day
send the executed document to Escrow Holder and to the other party hereto by
mail, courier or overnight courier.

 


15.11         GOVERNING LAW


 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 


15.12         ACCEPTANCE OF OFFER


 

In the event this Agreement is executed only by Buyer or Seller, this Agreement
shall be regarded only as an offer to purchase or sell, as applicable, and shall
not obligate either Buyer or Seller until this offer is accepted by execution
hereof by the other party (the “Second Party”) and delivered to the party that
first executed this Agreement (the “First Party”).  If the Second Party has not
accepted this offer and delivered a fully executed copy of this Agreement to the
First Party within five (5) business days after its submission by the First
Party, this offer shall be of no force or effect.

 


15.13         CONFIDENTIALITY


 


(A)                     BUYER AND SELLER SHALL EACH MAINTAIN AS CONFIDENTIAL ANY
AND ALL MATERIAL OR INFORMATION ABOUT THE OTHER, AND, IN THE CASE OF BUYER AND
ITS AGENTS, EMPLOYEES, CONSULTANTS AND CONTRACTORS, ABOUT THE PROPERTY, AND
SHALL NOT DISCLOSE SUCH TERMS OR INFORMATION TO ANY THIRD PARTY, EXCEPT, IN THE
CASE OF INFORMATION ABOUT THE PROPERTY, TO BUYER’S LENDER OR PROSPECTIVE
LENDERS, EQUITY INVESTORS OR PROSPECTIVE EQUITY INVESTORS, INSURANCE AND
REINSURANCE FIRMS, ATTORNEYS, AND ENVIRONMENTAL ASSESSMENT FIRMS, AS MAY BE
REASONABLY REQUIRED FOR THE CONSUMMATION OF THE TRANSACTION CONTEMPLATED
HEREUNDER AND/OR AS REQUIRED BY LAW; PROVIDED THAT BUYER SHALL INFORM SUCH
PARTIES AS TO THE CONFIDENTIALITY OF SUCH MATERIALS AND INFORMATION AND USE ALL
REASONABLE EFFORTS TO CAUSE SUCH PARTIES TO ABIDE BY THE CONFIDENTIALITY
PROVISIONS OF THIS AGREEMENT; AND PROVIDED, FURTHER, THAT, ANYTHING IN THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, BUYER SHALL HAVE THE RIGHT TO FILE
THIS AGREEMENT WITH THE SECURITIES AND EXCHANGE COMMISSION, IF BUYER DETERMINES
THAT SUCH FILING IS REASONABLY NECESSARY OR REASONABLY ADVISABLE UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.  IN ADDITION TO, AND WITHOUT
LIMITING THE GENERALITY OF, THE FOREGOING, WITH RESPECT TO ANY ENVIRONMENTAL
ASSESSMENT FIRM EMPLOYED DIRECTLY OR INDIRECTLY BY BUYER FOR THE PURPOSE OF
REVIEWING OR ANALYZING THE CONDITION OF THE PROPERTY, BUYER SHALL OBTAIN FROM
ANY SUCH PARTY A CONFIDENTIALITY AGREEMENT IN THE FORM ATTACHED HERETO AS
EXHIBIT I FOR THE BENEFIT OF SELLER.  BUYER SHALL NOTIFY SELLER, BY FACSIMILE,
WITH A COPY BY REGULAR MAIL, AT LEAST THREE (3) BUSINESS DAYS BEFORE BUYER OR
BUYER’S AGENTS, EMPLOYEES OR CONTRACTORS MAKE ANY DISCLOSURE THAT SUCH PARTY
BELIEVES IS REQUIRED BY LAW; PROVIDED THAT, IF A COURT ORDER OF A COURT OF LAW
WITH APPROPRIATE JURISDICTION REQUIRES DISCLOSURE WITHIN A PERIOD OF LESS THAN
THREE (3)

 

28

--------------------------------------------------------------------------------


 

business days, Buyer shall notify Seller by facsimile immediately upon receipt
of such order.  Further, Buyer agrees not to use or to allow to be used any such
information for any purpose other than in connection with the transaction
contemplated by this Agreement, including whether to proceed with the
contemplated purchase or to obtain a loan in connection therewith or to obtain
insurance.  This provision shall survive the Closing or any termination of this
Agreement, provided that Buyer shall not be obligated to maintain as
confidential any material about the Property after the Closing.  If the purchase
and sale of the Property pursuant hereto does not close for any reason, Buyer
shall return to Seller all agreements (excluding this Agreement), documents,
studies, reports and other materials pertaining to the Property either delivered
by Seller or Seller’s agents to Buyer pursuant hereto, or obtained by or on
behalf of Buyer during Buyer’s investigation of the Property; provided that
neither the fact that the purchase and sale did not close nor the termination of
this Agreement shall be regarded as confidential or subject to this Section
15.13.  Notwithstanding anything herein to the contrary, each party shall have
the right to disclose information relating to the Property to its partners and
their direct and indirect owners, and their respective officers, employees,
directors and representatives, and the provisions of this Section 15.13 shall in
no event apply to information which is or becomes generally available to the
public other than as a result of disclosure by such party.


 


(B)                    CERTAIN MATERIALS DELIVERED OR MADE AVAILABLE TO BUYER
PURSUANT TO SECTIONS 3.1(E) OR 3.1(F) ABOVE CONTAIN INFORMATION RELATED TO
PROPERTIES OWNED BY SELLER WHICH ARE ADJACENT TO OR NEAR THE PROPERTY (THE
“ADJACENT PROPERTIES”).  BUYER AND ITS AGENTS, EMPLOYEES, CONSULTANTS AND
CONTRACTORS SHALL MAINTAIN AS CONFIDENTIAL ANY AND ALL MATERIAL OR INFORMATION
ABOUT THE ADJACENT PROPERTIES AND SHALL NOT DISCLOSE SUCH MATERIAL OR
INFORMATION TO ANY THIRD PARTY EXCEPT AS REQUIRED BY APPLICABLE LAW.  THIS
PROVISION SHALL SURVIVE THE CLOSING OR ANY TERMINATION OF THIS AGREEMENT.


 


15.14         SECTION 1031 EXCHANGE


 

Seller agrees to cooperate with Buyer and any escrow holder or exchange
facilitator selected by Buyer in effecting a qualifying exchange or exchanges
under Section 1031 of the Federal Code undertaken by Buyer with respect to the
Property, either through assignment of this Agreement by Buyer to a qualified
intermediary or through other means determined by Buyer, and Seller shall
execute such documents as may be reasonably requested by Buyer provided that
such documents shall not materially increase Seller’s obligations over those
otherwise contained in this Agreement.  Seller makes no representation to Buyer
regarding qualification of the exchange under Section 1031 of the Federal Code
and shall not be liable to Buyer in any manner whatsoever if the exchange
completed in accordance with this Section 15.14 should not qualify for any
reason under Section 1031 of the Federal Code.  Buyer hereby agrees to indemnify
Seller against all costs, expenses and liabilities incurred by Seller in
connection with any such exchange, to the extent the same would not have been
incurred by Seller in the absence of such exchange.  Notwithstanding anything in
this Section 15.14 to the contrary, it is a condition precedent to Seller’s
obligation to cooperate with Buyer in any such exchange that:  (i) no material
change to the terms of this Agreement results therefrom, (ii) Seller shall not
be required to acquire or hold title to any real property for the purpose of
consummating the exchange, and (iii) consummation or accomplishment of such an
exchange shall not be a condition precedent or a condition subsequent to Buyer’s
obligations under this Agreement and shall not delay the Closing.

 

29

--------------------------------------------------------------------------------


 


15.15         AMENDMENT


 

This Agreement may be amended or modified only by a written agreement
subsequently executed by Buyer and Seller.

 


15.16         WAIVER


 

No waiver of any provision or condition of this Agreement by any party shall be
valid unless in writing signed by such party.  No such waiver shall be taken as
a waiver of any other or similar provision or of any future event, act, or
default.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

BUYER:

 

SIMPSON MANUFACTURING CO., INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/MICHAEL J. HERBERT

 

 

 

Name: 

Michael J. Herbert

 

 

 

Title:

 Chief Financial Officer

 

 

 

 

 

 

Date signed:

March 30, 2005

 

 

 

 

SELLER:

 

LAS POSITAS LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

G&I II Las Positas LLC,

 

 

 

a Delaware limited liability company,
its managing member

 

 

 

 

 

 

By:

G&I II Investment Las Positas Corp.,
a Delaware corporation,
its managing member

 

 

 

 

 

 

 

 

By: 

/s/ FRANCIS X. TANSEY

 

 

 

 

Name:

Francis X. Tansey

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

Date signed: March 28, 2005

 

30

--------------------------------------------------------------------------------


 

Title Company executes this Agreement below solely for the purpose of
acknowledging that it agrees to be bound by the provisions of this Agreement
relating to performance by the Title Company.

 

TITLE COMPANY:

 

CHICAGO TITLE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

31

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

DESCRIPTION OF THE LAND

 

The following described real property in the City of Pleasanton, County of
Alameda, State of California:

 

PARCEL 1:

 

LOT 33, AMENDED PARCEL MAP 3858, FILED NOVEMBER 3, 1986, SERIES NO. 86-272355.
IN MAP BOOK 165, AT PAGES 1 THROUGH 20, INCLUSIVE (FORMERLY IN MAP BOOK 167, AT
PAGES 1 THROUGH 20, INCLUSIVE), ALAMEDA COUNTY RECORDS.

 

PARCEL 2:

 

NON-EXCLUSIVE EASEMENT FOR VEHICULAR (INCLUDING TRUCKS OF ALL SIZES) AND
PEDESTRIAN INGRESS AND EGRESS, APPURTENANT TO LOT 33 OF SAID AMENDED PARCEL MAP
3858, CREATED PURSUANT TO THAT CERTAIN “CONFIRMATION OF EASEMENTS AND
DECLARATION OF DRIVEWAY OBLIGATIONS”, RECORDED SEPTEMBER 15, 1986, SERIES NO.
86-224964, OFFICIAL RECORDS, AND THAT CERTAIN “CORPORATION GRANT DEED”, RECORDED
SEPTEMBER 15, 1986, SERIES NO. 86-224965, OFFICIAL RECORDS OF ALAMEDA COUNTY,
STATE OF CALIFORNIA, OVER, ALONG AND ACROSS THE FOLLOWING STRIP OF LAND:

 

BEING A PORTION OF LOTS 32 AND 33, AS SAID LOTS ARE SHOWN ON PARCEL MAP 3858,
FILED AUGUST 13, 1982, IN BOOK 135 OF MAPS, AT PAGE 49, OFFICIAL RECORDS OF
ALAMEDA COUNTY; AS CORRECTED BY A CERTIFICATE OF CORRECTION RECORDED APRIL 13,
1984, SERIES NO. 84-071572, OFFICIAL RECORDS, MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

BEGINNING AT THE MOST NORTHWESTERLY CORNER OF SAID 32, SAID POINT BEING THE MOST
NORTHEASTERLY CORNER OF SAID LOT 33, SAID POINT ALSO BEING ON THE GENERAL
SOUTHERLY LINE OF WEST LAS POSITAS BOULEVARD; THENCE NORTHEASTERLY ALONG THE
GENERAL SOUTHERLY LINE OF WEST LAS POSITAS BOULEVARD AND THE GENERAL NORTHERLY
LINE OF SAID LOT 32, NORTH 68° 56’ 21” EAST, 39.16 FEET TO A POINT OF CUSP WITH
A CURVE CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 15.00 FEET AND TO WHICH
POINT A RADIAL LINE BEARS NORTH 35° 53’ 45” WEST; THENCE LEAVING THE GENERAL
NORTHERLY LINE OF SAID LOT 32 AND THE GENERAL SOUTHERLY LINE OF SAID WEST LAS
POSITAS BOULEVARD, SOUTHWESTERLY, SOUTHERLY AND SOUTHEASTERLY, 19.68 FEET ALONG
SAID CURVE, THROUGH A CENTRAL ANGLE OF 75° 09’ 54”; THENCE SOUTH 21° 03’ 39”
EAST, 58-50 FEET; THENCE SOUTH 68° 56’ 21” WEST, 5.00 FEET TO THE BEGINNING OF A
CURVE CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 8.00 FEET; THENCE
SOUTHWESTERLY, SOUTHERLY AND SOUTHEASTERLY, 12 .57 FEET ALONG SAID CURVE,
THROUGH A CENTRAL ANGLE OF 90° 00’ 00”; THENCE SOUTH 21° 03’ 39” EAST, 366.00
FEET TO THE GENERAL SOUTHERLY LINE OF SAID LOT 32; THENCE SOUTHWESTERLY ALONG
THE GENERAL SOUTHERLY LINE OF SAID LOT 32. SOUTH 68° 56’ 21” WEST, 15.00 FEET TO
THE MOST SOUTHWESTERLY CORNER OF SAID LOT 32, SAID POINT BEING THE MOST
SOUTHEASTERLY CORNER OF SAID LOT 33; THENCE SOUTHWESTERLY ALONG THE GENERAL
SOUTHERLY LINE OF SAID LOT 33, SOUTH 68° 56’ 21” WEST, 15.00 FEET; THENCE
LEAVING THE GENERAL SOUTHERLY LINE OF SAID LOT 33, NORTH 21° 03’ 39” WEST,
432.50 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE SOUTHWEST, HAVING A
RADIUS OF 15.00 FEET; THENCE NORTHERLY. NORTHWESTERLY AND WESTERLY, 19.68 FEET
ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 75° 09’ 54” TO A POINT OF CUSP WITH
THE GENERAL SOUTHERLY LINE OF SAID WEST LAS POSITAS BOULEVARD, SAID POINT BEING
ON THE GENERAL NORTHERLY LINE OF SAID LOT 33; THENCE NORTHEASTERLY ALONG THE
GENERAL SOUTHERLY LINE OF SAID WEST LAS POSITAS BOULEVARD AND THE GENERAL
NORTHERLY LINE OF SAID LOT 33, NORTH 68° 56’ 21” EAST, 26.16 FEET TO THE POINT
OF BEGINNING.

 

EXCEPTING FROM PARCEL 2, HOWEVER, ANY AND ALL PORTIONS THEREOF LYING WITHIN THE
LINES OF PARCEL 1 HEREINABOVE.

 

ASSESSOR’S PARCEL NO. 941-2760-011

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.2

 

ACCESS AGREEMENT

 

THIS AGREEMENT (this “Agreement”) dated the 16th day of March, 2005, is made by
LAS POSITAS LLC, a Delaware limited liability company (“Owner”), having an
address c/o DRA Advisors LLC, 220 East 42nd Street, New York, New York 10017,
and SIMPSON MANUFACTURING COMPANY, INC., a Delaware corporation (“Buyer”),
having an address at 1701 Ethel Cemetery Road, Collinsville, Texas 76233.

 

W I T N E S S E T H:

 

WHEREAS, Owner and Buyer are currently negotiating a contract of sale (the
“Contract”) for the purchase and sale of the property commonly known as 5956 and
5964 W. Las Positas Blvd., Pleasanton, California (the “Property”);

 

WHEREAS, Buyer wishes to (i) conduct non-intrusive environmental and engineering
inspections at the Property and (ii) have access to all non-confidential records
of Owner related solely to the Property (collectively, the “Inspections”); and

 

WHEREAS, Owner has agreed to allow Buyer to conduct Inspections, subject to
Buyer entering into this Agreement and complying with the conditions set forth
in this Agreement.

 

NOW, THEREFORE, in consideration of the covenants, promises and undertakings set
forth herein, and for good and valuable consideration, receipt of which is
hereby acknowledged, Owner and Buyer hereby agree as follows:

 

Owner agrees to allow Buyer, or Buyer’s agents, contractors or representatives,
to access the Property for the limited purpose of conducting the Inspections,
subject to the following terms and conditions:

 


1.                          THE INSPECTIONS SHALL ONLY OCCUR DURING BUSINESS
HOURS AT REASONABLE TIMES ON REASONABLE ADVANCE NOTICE (AT LEAST TWO (2)
BUSINESS DAYS’ PRIOR WRITTEN NOTICE) TO OWNER, SUBJECT TO OWNER’S PRIOR CONSENT,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.

 


2.                          PRIOR TO CONDUCTING THE INSPECTIONS, BUYER SHALL
SUBMIT FOR OWNER’S APPROVAL THE CERTIFICATES OF INSURANCE AS REQUIRED PURSUANT
TO EXHIBIT A ANNEXED HERETO AND NEITHER BUYER NOR ITS AGENTS, CONTRACTORS OR
REPRESENTATIVES SHALL BE PERMITTED TO CONDUCT THE INSPECTIONS UNLESS AND UNTIL
OWNER APPROVES SUCH CERTIFICATES.

 


3.                          BUYER MAY NOT CONDUCT ANY INTRUSIVE INSPECTIONS OR
BORINGS WITHOUT OWNER’S PRIOR WRITTEN CONSENT, WHICH CONSENT MAY BE WITHHELD,
GRANTED OR GRANTED UPON CONDITIONS IN OWNER’S SOLE AND ABSOLUTE DISCRETION.

 


4.                          OWNER SHALL HAVE THE OPTION TO HAVE AN AGENT OR
EMPLOYEE ACCOMPANY BUYER AT ALL TIMES DURING ITS INVESTIGATION OR INSPECTION OF
THE PROPERTY.

 

1

--------------------------------------------------------------------------------


 


5.                          BUYER SHALL HAVE NO RIGHT TO MAKE INQUIRIES OF
EMPLOYEES OF OWNER OR ITS PROPERTY MANAGER WITHOUT OWNER’S PRIOR CONSENT, WHICH
MAY BE CONDITIONED UPON AN AGENT OR REPRESENTATIVE OF OWNER ACCOMPANYING BUYER
AND ITS AGENTS OR REPRESENTATIVES DURING SUCH INQUIRIES.

 


6.                          PRIOR TO THE TERMINATION OF THIS AGREEMENT, BUYER
SHALL FURNISH OWNER WITH COPIES OF ANY REPORTS RELATING TO THE INSPECTIONS
PERFORMED BY BUYER OR ITS AGENTS, EMPLOYEES OR CONTRACTORS.  IF BUYER FAILS TO
PURCHASE THE PROPERTY, ALL SUCH REPORTS SHALL BECOME THE PROPERTY OF OWNER.

 


7.                          ANY AND ALL WORK WITH RESPECT TO THE INSPECTIONS
SHALL BE AT BUYER’S SOLE COST AND EXPENSE.

 


8.                          ALL ACTIVITIES UNDERTAKEN BY BUYER IN CONNECTION
WITH THE INSPECTIONS SHALL FULLY COMPLY WITH APPLICABLE LAWS AND REGULATIONS.

 


9.                          BUYER SHALL PROMPTLY RESTORE AT ITS SOLE COST AND
EXPENSE ANY DAMAGE ARISING IN CONNECTION WITH THE INSPECTIONS.

 


10.                    BUYER AGREES TO KEEP CONFIDENTIAL AND NOT TO DISSEMINATE
TO ANY THIRD PARTY AND TO CAUSE ITS AGENTS OR REPRESENTATIVES TO KEEP
CONFIDENTIAL AND NOT DISSEMINATE TO ANY THIRD PARTY, ANY INFORMATION BUYER
(AND/OR ITS AGENTS OR REPRESENTATIVES) OBTAINS AS A RESULT OF THE INSPECTIONS,
EXCEPT TO THE EXTENT DISCLOSURE IS REQUIRED BY LAW.  THIS SECTION 10 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT.

 


11.                    BUYER INDEMNIFIES AND AGREES TO DEFEND AND HOLD OWNER
FREE AND HARMLESS FROM AND AGAINST ANY AND ALL OBLIGATIONS, LAWSUITS, INJURIES,
LOSSES, DAMAGES, CLAIMS, LIENS, COSTS, EXPENSES, DEMANDS, LIABILITIES,
JUDGMENTS, PENALTIES, INVESTIGATION COSTS, INCLUDING ATTORNEYS’ FEES AND COSTS,
INCURRED IN CONNECTION WITH, ARISING DIRECTLY OR INDIRECTLY OUT OF, OR IN ANY
WAY CONNECTED WITH (I) THE INSPECTIONS, (II) ANY ACT OR OMISSION OF BUYER, ITS
EMPLOYEES, AGENTS, CONSULTANTS, CONTRACTORS OR ANYONE ACTING BY, THROUGH, UNDER,
OR AT THE DIRECTION, OF THE FOREGOING, IN CONNECTION WITH THIS AGREEMENT OR
(III) BUYER’S BREACH OF ANY OF THE TERMS OF THIS AGREEMENT.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING INDEMNITY, BUYER SHALL (I) KEEP THE PROPERTY
FREE AND CLEAR OF ANY MECHANICS’ OR OTHER LIEN WHICH MAY BE RECORDED OR
THREATENED AGAINST THE PROPERTY BY ANY PARTY PROVIDING LABOR, MATERIALS OR
SERVICES IN CONNECTION WITH THE INSPECTIONS AND (II) NOT FILE OR CAUSE TO BE
FILED ANY APPLICATION OR MAKE ANY REQUEST (OTHER THAN INQUIRIES OF THE PUBLIC
RECORDS) WITH ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL AGENCY WHICH WOULD OR COULD
LEAD TO A HEARING BEFORE ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL AGENCY OR WHICH
WOULD OR COULD LEAD TO A NOTE, NOTICE OR VIOLATION OF LAW OR MUNICIPAL
ORDINANCE, ORDER OR REQUIREMENT IMPOSED BY SUCH AN AGENCY, AT THE PROPERTY OR
ANY CHANGE IN ZONING, PARCELIZATION, LICENSES, PERMITS OR OTHER ENTITLEMENTS OR
ANY INVESTIGATION OR RESTRICTION ON THE USE OF THE PROPERTY, OR ANY PART
THEREOF.  THIS SECTION 11 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.

 


12.                    OWNER, BUT NOT ANY PROPERTY MANAGER OF OWNER, SHALL BE
SOLELY AUTHORIZED TO FURNISH BUYER WITH ALL NON-CONFIDENTIAL DOCUMENTS
REASONABLY REQUESTED BY BUYER IN CONNECTION WITH THE INSPECTIONS WHICH ARE THEN
IN THE POSSESSION OF OWNER OR OWNER’S PROPERTY MANAGER.

 

2

--------------------------------------------------------------------------------


 

13.                                                 All notices hereunder to
Owner or Buyer shall be sent by certified or registered mail, return receipt
requested, or may be sent by Federal Express or other overnight courier which
obtains a signature upon delivery or by fax transmission:

 

Owner:

 

LAS POSITAS LLC
c/o DRA Advisors LLC
220 East 42nd Street, 27th Floor
New York, New York 10017

 

 

Attention:

Janine Roberts

 

 

Facsimile:

(212) 697-7403

 

 

 

with a copy to:

 

Morrison & Foerster LLP
425 Market Street
San Francisco, California 94105

 

 

Attention:

Craig B. Etlin, Esq.

 

 

Facsimile:

(415) 268-7522

 

 

 

Buyer:

 

Simpson Manufacturing Company, Inc.
1701 Ethel Cemetery Road
Collinsville, Texas 76233

 

 

Attention:

David Hendricks

 

 

Telephone:

(903) 429-6377

 

 

Telecopy:

(903) 429-4455

 

 

 

with a copy to:

 

Simpson Strong Tie
P.O. Box 17
Collinsville, Texas 76233

 

 

Attention:

David Hendricks

 

 

Telephone:

(903) 429-6377

 

 

Telecopy:

(903) 429-4455

 

 

 

 

 

Shartsis Friese Ginsburg LLP
One Maritime Plaza, 18th Floor
San Francisco, California 94111

 

 

Attention:

Alan Robin, Esq.

 

 

Telephone:

(415) 421-6500

 

 

Telecopy:

(415) 421-2922

 

Notices shall be deemed served three (3) days after mailing, and in the case of
overnight courier or hand delivery, on the date actually delivered to or
rejected by the intended recipient, and in the case of facsimile, upon the
sender’s receipt of confirmation of transmission of such facsimile notice
produced by the sender’s facsimile machine, provided a copy of such transmission
and the confirmation receipt thereof is deposited with an overnight courier for
next day delivery properly addressed and paid for, except for notice(s) which
advise the other party of a change of address of the party sending such notice
or of such party’s attorney, which notice shall not be deemed served until
actually received by the party to whom such notice is addressed or delivery is
refused by such

 

3

--------------------------------------------------------------------------------


 

party.  Notices on behalf of the respective parties may be given by their
attorneys and such notices shall have the same effect as if in fact subscribed
by the party on whose behalf it is given.  Notwithstanding the foregoing
provisions of this Section (a) notices served by hand delivery shall be deemed
served on the date of delivery if delivered at or prior to 5:00 p.m. Eastern
Time on a Business Day and on the next Business Day if delivered after 5:00 p.m.
Eastern Time on a Business Day or at any time on a non-Business Day and (b)
notices served by facsimile shall be deemed served on the date of transmission
if the sender receives confirmation of transmission in the manner set forth
above at or prior to 5:00 p.m. Eastern Time on a Business Day, notices served by
facsimile shall be deemed given upon receipt if received at or prior to 5:00
p.m. Eastern Time on a Business Day and on the next Business Day if received
after 5:00 p.m. Eastern Time on a Business Day or at any time on a non-Business
Day.

 


14.                    NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO IMPOSE AN
OBLIGATION ON OWNER TO SELL OR ENTER INTO A CONTRACT OF SALE TO SELL THE
PROPERTY TO BUYER.

 


15.                    THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS AND EACH OF SUCH COUNTERPARTS, FOR ALL PURPOSES, SHALL BE DEEMED TO
BE AN ORIGINAL BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND
THE SAME INSTRUMENT, BINDING UPON ALL PARTIES HERETO, NOTWITHSTANDING THAT ALL
OF SUCH PARTIES MAY NOT HAVE EXECUTED THE SAME COUNTERPART.  FACSIMILE
SIGNATURES SHALL BE BINDING.

 


16.                    EXCEPT FOR THOSE PROVISIONS EXPRESSLY STATED TO SURVIVE
THE TERMINATION OF THIS AGREEMENT, THIS AGREEMENT SHALL TERMINATE ON THE EARLIER
TO OCCUR OF (A) THE CLOSING UNDER THE CONTRACT, (B) THE DATE ON WHICH THE
CONTRACT EXPIRES, IS TERMINATED OR IS DEEMED TERMINATED AND (C) THE DATE ON
WHICH CONTRACT NEGOTIATIONS TERMINATE PURSUANT TO NOTICE SENT BY OWNER TO BUYER,
PROVIDED THAT, OWNER MAY AT ANY TIME PRIOR TO THE EXECUTION OF THE CONTRACT,
TERMINATE BUYER’S ACCESS TO THE PROPERTY FOR INSPECTIONS OR OTHERWISE IN OWNER’S
SOLE AND ABSOLUTE DISCRETION FOR ANY REASON OR FOR NO REASON WHATSOEVER.

 

 

[signatures appear on the following page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and year first above written.

 

OWNER:

 

LAS POSITAS LLC,
a Delaware limited liability company

 

 

 

 

 

By:

G&I II Las Positas LLC,
a Delaware limited liability company,
its managing member

 

 

 

 

 

 

By:

G&I II Investment Las Positas Corp.,
a Delaware corporation,
its managing member

 

 

 

 

 

 

 

By:

/s/ FRANCIS X. TANSEY

 

 

 

Name:

Francis X. Tansey

 

 

 

Title:

President

 

 

 

 

 

 

Date signed:

March 17, 2005

 

 

 

 

 

 

BUYER:

 

SIMPSON MANUFACTURING COMPANY, INC.,
a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ MICHAEL J. HERBERT

 

 

 

Name:

Michael J. Herbert

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

Date signed:

March 16, 2005

 

 

5

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

INSURANCE REQUIREMENTS

 

Prior to performing Inspections at the Property, Buyer and Buyer’s consultant
and/or contractor and any subcontractor thereof (and other agent, contractor or
consultant of Buyer performing activities) shall have and maintain insurance
coverage in form and substance reasonably acceptable to Owner complying with the
requirements set forth below.

 

A.                   Required Types of Insurance Coverage

 

1.                      Workers’ Compensation and Employers’ Liability

 

(a)                  Statutory Worker’s Compensation insurance as required by
law.

 

(b)                 Employers’ Liability insurance with limits of at least
$1,000,000 per occurrence.

 

2.                      General Liability Insurance

 

(a)                  Commercial General Liability policy form on an occurrence
basis including Premises/Operations Liability, Contractual Liability (which
shall include coverage for, but shall not limit, Buyer’s indemnification
obligations hereunder), Independent Contractors Coverage and Products/Completed
Operations Liability with the explosion, collapse and underground (XCU)
exclusions eliminated.

 

(b)                 Limits of Liability: Five Million Dollars ($5,000,000)
combined single limit for Bodily Injury and Property Damage coverage.  Limits of
Liability may be provided under a Commercial General Liability and Umbrella
Liability Policy, if desired.

 

B.                     Additional Requirements

 

1.                      Except where prohibited by law, all insurance policies
shall contain provisions that the insurance companies waive the rights of
recovery or subrogation against Owner, Owner’s agents and employees, and their
insurers.

 

2.                      Such insurance shall not be subject to cancellation
except upon thirty (30) days’ prior written notice to Owner.

 

3.                      All insurance required hereunder shall be with insurance
companies which (i) are rated by Best’s Insurance Reports, (ii) have a rating of
at least A-(VIII) and (iii) are licensed to do business in the state where the
property is located.  Prior to commencement of the performance of the
Inspections, Buyer shall deliver to Owner certificates of insurance evidencing
the coverages required hereunder or such other evidence of compliance with the
foregoing insurance requirements as is required by, and satisfactory and
acceptable to, Owner.

 

1

--------------------------------------------------------------------------------


 

4.                      The following parties shall be named as additional
insureds under the Commercial General Liability, Automobile Liability (if any)
and Umbrella Liability insurance policies required to be maintained by Buyer and
Buyer’s consultant and/or any subcontractor thereof:

 

LAS POSITAS LLC
c/o DRA Advisors LLC
220 East 42nd Street, 27th Floor
New York, New York 10017
Attention:  Janine Roberts

 

5.                      All Commercial General Liability and Umbrella Liability
policies maintained by Buyer and Buyer’s consultant and/or any subcontractor
thereof shall contain a cross-liability provision and shall provide primary
coverage as to Owner, and any other insurance available to Owner shall be
noncontributing therewith.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RECORDING REQUESTED BY AND WHEN

RECORDED RETURN TO:

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

MAIL TAX STATEMENTS TO:

 

 

 

 

 

 

 

 

Documentary Transfer Tax is not of public
record and is shown on a separate sheet
attached to this deed

 

 

 

 

 

(Space above this line for Recorder’s use)

 

 

GRANT DEED

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, LAS POSITAS
LLC, a Delaware limited liability company, hereby grants to [BUYER NAME], a
[Buyer Entity], the real property located in the City of Pleasanton, County of
Alameda, State of California, described on Exhibit A attached hereto and made a
part hereof.

 

This Deed is made and accepted subject to the matters listed on Exhibit B
attached hereto and made a part hereof.

 

Executed as of this           day of                , 2005.

 

GRANTOR:

 

LAS POSITAS LLC,
a Delaware limited liability company

 

 

 

 

 

By:

G&I II Las Positas LLC,
a Delaware limited liability company,
its managing member

 

 

 

 

 

 

By:

G&I II Investment Las Positas Corp.,
a Delaware corporation,
its managing member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

[Attach acknowledgment]

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

BILL OF SALE

 

LAS POSITAS LLC, a Delaware limited liability company (“Grantor”), for good and
valuable consideration to Grantor in hand paid by [BUYER NAME], a [Buyer Entity]
(“Grantee”), the receipt and sufficiency of which is hereby acknowledged, does
hereby sell and deliver to Grantee all of Grantor’s right, title and interest,
if any, in and to the following:

 

All tangible personal property located on or used exclusively in connection with
those certain premises known as 5956 and 5964 W. Las Positas Blvd., Pleasanton,
California and described on Exhibit A attached hereto (the “Premises”),
including, but not limited to, furniture, fixtures, and equipment (the “Personal
Property”).

 

The Personal Property is in a used condition, and Grantor is neither a
manufacturer, nor distributor of, nor dealer nor merchant in, said Personal
Property.  Grantor makes no representations, express or implied, as to the
condition or state of repair of the Personal Property, including warranties of
fitness or merchantability, it being expressly understood that the Personal
Property is being sold to Grantee in its present “AS IS, WHERE IS” condition and
with all faults.

 

Grantor represents and warrants that it owns the personal property free and
clear of any leases, mortgages, encumbrances and security interests.

 

By acceptance of delivery of the Personal Property, Grantee affirms that it has
not relied on Grantor’s skill or judgment to select or furnish said Personal
Property for any particular purpose, and that Grantor makes no warranty that
said Personal Property is fit for any particular purpose and that there are no
representations or warranties, express, implied or statutory, except that
Grantor represents and warrants that Grantor has not previously sold or conveyed
said Personal Property.

 

IN WITNESS WHEREOF, Grantor has executed this Bill of Sale as of the          
day of               , 2005.

 

GRANTOR:

 

LAS POSITAS LLC,
a Delaware limited liability company

 

 

 

 

 

By:

G&I II Las Positas LLC,
a Delaware limited liability company,
its managing member

 

 

 

 

 

 

By:

G&I II Investment Las Positas Corp.,
a Delaware corporation,
its managing member

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION OF
PERMITS, INTANGIBLE PROPERTY AND WARRANTIES

 

THIS ASSIGNMENT AND ASSUMPTION OF PERMITS, INTANGIBLE PROPERTY AND WARRANTIES
(this “Assignment”) is made as of this           day of                , 2005,
by and between LAS POSITAS LLC, a Delaware limited liability company
(“Assignor”), and [BUYER NAME], a [Buyer Entity] (“Assignee”).

 

R E C I T A L S:

 

A.       Assignor and Assignee entered into that certain Purchase and Sale
Agreement dated                   , 2005 (the “Agreement”), pursuant to which
Assignor has agreed to sell to Assignee that certain office building commonly
known as 5956 and 5964 W. Las Positas Blvd., Pleasanton, California, and
situated on the land legally described in Exhibit A attached hereto (the
“Premises”).

 

B.        Assignor and Assignee are delivering this Assignment pursuant to the
terms of the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, covenant and agree as follows:

 

1.       Effective on the date of the conveyance of the Premises by Assignor to
Assignee (the “Conveyance Date”), Assignor hereby transfers, assigns and sets
over unto Assignee, without warranty as to transferability or as to Assignee’s
rights to use the same, all of Assignor’s right, title and interest, if any, in
and to:

 

(a)      all assignable permits and licenses, copies of which have either been
delivered to Assignee or Assignee has reviewed or is aware of, to extent the
same pertain to the Premises (collectively, the “Permits”);

 

(b)      all assignable trademarks and trade names, if any, and other intangible
property used exclusively in connection with the occupancy and operation of the
Premises (the “Intangible Property”); and

 

(c)      all assignable warranties of any contractor, manufacturer or
materialman which relate to the Improvements or the Personal Property (as such
terms are defined in the Agreement) (the “Warranties”).

 

2.       Assignee hereby accepts the foregoing assignment of the Permits,
Intangible Property, and Warranties.  Assignee does hereby assume and become
responsible for and agree to perform, discharge, fulfill and observe all of the
obligations, covenants and conditions of Assignor with respect to the Permits,
whether performance is required on, after or before the Conveyance Date,

 

C-1

--------------------------------------------------------------------------------


 

and Assignor shall have no obligation or liability to Assignee for the
performance, discharge, fulfillment or observation of the same, whether required
on, after or before the Conveyance Date.

 

3.         The provisions hereof shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.

 

4.         In the event of any litigation between Assignor and Assignee arising
out of the obligations of the parties under this Assignment or concerning the
meaning or interpretation of any provision contained herein, the losing party
shall pay all costs and expenses incurred by the prevailing party in connection
with such litigation including, without limitation, reasonable attorneys’ fees
and disbursements.  Any such attorneys’ fees and other expenses incurred by
either party in enforcing a judgment in its favor under this Assignment shall be
recoverable separately from and in addition to any other amount included in such
judgment, and such attorneys’ fees obligation is intended to be severable from
the other provisions of this Assignment and to survive and not be merged into
any such judgment.

 

5.         This Assignment may be executed in counterparts, each of which shall
be deemed an original, and all of which shall taken together be deemed one
document.  Assignor and Assignee agree that the delivery of an executed copy of
this Assignment by facsimile shall be legal and binding and shall have the same
full force and effect as if an original executed copy of this Assignment had
been delivered.

 

C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be duly
executed as of the day and year first above written.

 

ASSIGNOR:

 

LAS POSITAS LLC,
a Delaware limited liability company

 

 

 

 

 

By:

G&I II Las Positas LLC,
a Delaware limited liability company,
its managing member

 

 

 

 

 

 

By:

G&I II Investment Las Positas Corp.,
a Delaware corporation,
its managing member

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE:

 

[BUYER NAME],
a [Buyer Entity]

 

 

 

 

 

By:

[Insert signature block]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION OF MISCELLANEOUS AGREEMENTS

 

THIS ASSIGNMENT AND ASSUMPTION OF MISCELLANEOUS AGREEMENTS (this “Assignment”)
is made this         day of                  , 2005, by LAS POSITAS LLC, a
Delaware limited liability company (“Assignor”), and [BUYER NAME], a [Buyer
Entity] (“Assignee”).

 

R E C I T A L S:

 

A.       Assignor and Assignee entered into that certain Purchase and Sale
Agreement dated                 , 2005 (the “Agreement”), pursuant to which
Assignor has agreed to sell to Assignee that certain office building commonly
known as 5956 and 5964 W. Las Positas Blvd., Pleasanton, California, and
situated on the land legally described in Exhibit A attached hereto (the
“Premises”).

 

B.        Assignor or its predecessor-in-interest has previously entered into
that certain contract with Waterworks for the maintenance of the fountain with
respect to the Premises (the “Miscellaneous Agreement”).

 

C.        Assignor and Assignee are delivering this Assignment pursuant to the
terms of the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, covenant and agree as follows:

 

1.         Effective on the date of the conveyance of the Premises by Assignor
to Assignee (the “Conveyance Date”), Assignor hereby transfers, assigns and sets
over unto Assignee all of its right, title and interest, if any, in and to the
Miscellaneous Agreement.

 

2.         Assignee does hereby accept the foregoing assignment of Miscellaneous
Agreement and does hereby assume as of the Conveyance Date and become
responsible for and agree to perform, discharge, fulfill and observe all of the
obligations, covenants and conditions of Assignor with respect to the
Miscellaneous Agreement which are to be performed on and after the Conveyance
Date with the same force and effect as if Assignee were party to the original
Miscellaneous Agreement, and to indemnify Assignor with respect to the same.

 

3.         The provisions hereof shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.

 

4.         In the event of any litigation between Assignor and Assignee arising
out of the obligations of the parties under this Assignment or concerning the
meaning or interpretation of any provision contained herein, the losing party
shall pay all costs and expenses incurred by the prevailing party in connection
with such litigation including, without limitation, reasonable attorneys’ fees
and disbursements.  Any such attorneys’ fees and other expenses incurred by
either party in enforcing a judgment in its favor under this Assignment shall be
recoverable

 

D-1

--------------------------------------------------------------------------------


 

separately from and in addition to any other amount included in such judgment,
and such attorneys’ fees obligation is intended to be severable from the other
provisions of this Assignment and to survive and not be merged into any such
judgment.

 

5.         This Assignment may be executed in counterparts, each of which shall
be deemed an original, and all of which shall taken together be deemed one
document.  Assignor and Assignee agree that the delivery of an executed copy of
this Assignment by facsimile shall be legal and binding and shall have the same
full force and effect as if an original executed copy of this Assignment had
been delivered.

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be duly
executed as of the day and year first above written.

 

ASSIGNOR:

 

LAS POSITAS LLC,
a Delaware limited liability company

 

 

 

 

 

By:

G&I II Las Positas LLC,
a Delaware limited liability company,
its managing member

 

 

 

 

 

 

By:

G&I II Investment Las Positas Corp.,
a Delaware corporation,
its managing member

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE:

 

[BUYER NAME],
a [Buyer Entity]

 

 

 

 

 

By:

[Insert signature block]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

SELLER’S CLOSING CERTIFICATION

 

Pursuant to Section 4.5 of that certain Purchase and Sale Agreement (the
“Agreement”) dated as of                   , 2005, between LAS POSITAS LLC, a
Delaware limited liability company (“Seller”), and [BUYER NAME], a [Buyer
Entity] (“Buyer”), Seller hereby certifies to Buyer that all representations and
warranties of Seller contained in Section 4.3 of the Purchase Agreement are
true, correct and complete as of the date hereof.

 

Dated as of                  , 2005.

 

SELLER:

 

LAS POSITAS LLC,
a Delaware limited liability company

 

 

 

 

 

By:

G&I II Las Positas LLC,
a Delaware limited liability company,
its managing member

 

 

 

 

 

 

By:

G&I II Investment Las Positas Corp.,
a Delaware corporation,
its managing member

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FIRPTA AFFIDAVIT

 

CERTIFICATE OF TRANSFEROR OTHER
THAN AN INDIVIDUAL

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person. 
To inform [BUYER NAME], a [Buyer Entity] (“Transferee”), the transferee of
certain real property located in the County of Alameda, State of California,
commonly known as 5956 and 5964 W. Las Positas Blvd., that withholding of tax is
not required upon the disposition of such U.S. real property interest by LAS
POSITAS LLC, a Delaware limited liability company (“Transferor”), the
undersigned hereby certifies the following on behalf of Transferor:

 

1.         Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);

 

2.         Transferor is not a disregarded entity as defined in Income Tax
Regulations §1.1445-2(b)(2)(iii);

 

3.         Transferor’s U.S. employer identification number is
                        ; and

 

4.         Transferor’s office address is c/o DRA Advisors, LLC, 220 East 42nd
Street, 27th Floor, New York, New York 10017.

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

F-1

--------------------------------------------------------------------------------


 

Under penalty of perjury, I declare that I have examined this certificate and to
the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

 

Dated as of                  , 2005.

 

TRANSFEROR:

 

LAS POSITAS LLC,
a Delaware limited liability company

 

 

 

 

 

 

 

By:

G&I II Las Positas LLC,
a Delaware limited liability company,
its managing member

 

 

 

 

 

 

 

 

By:

G&I II Investment Las Positas Corp.,
a Delaware corporation,
its managing member

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

NOTICE TO TRANSFEREE (BUYER):  You are required by law to retain this
Certificate until the end of the fifth tax year following the tax year in which
the transfer takes place and make the Certificate available to the Internal
Revenue Service if requested to do so during that period.

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

DESIGNATION AGREEMENT

 

THIS DESIGNATION AGREEMENT (this “Agreement”) is entered into as of
                    , 2005 by and among LAS POSITAS LLC, a Delaware limited
liability company (“Seller”), [BUYER NAME], a [Buyer Entity] (“Buyer”), and
CHICAGO TITLE INSURANCE COMPANY, a                   (“Escrow Holder”).

 

I.  RECITALS

 

A.       Pursuant to that certain Purchase and Sale Agreement entered into by
and between Seller and Buyer, dated as of                , 2005 (the “Purchase
Agreement”), Seller has agreed to sell to Buyer, and Buyer has agreed to buy
from Seller, certain real property commonly known as 5956 and 5964 W. Las
Positas Blvd., Pleasanton, California, and described more fully on Exhibit A
attached hereto (the “Property”) (the purchase and sale of the Property pursuant
to the Purchase Agreement is sometimes referred to below as the “Transaction”).

 

B.        Section 6045(e) of the United States Internal Revenue Code and the
regulations promulgated thereunder (collectively, the “Reporting Requirements”)
require an information return to be made to the United States Internal Revenue
Service, and a statement to be furnished to Seller, in connection with the
Transaction.

 

C.        Pursuant to Section 2 of the Purchase Agreement, an escrow has been
opened with Escrow Holder Escrow No. 741779 through which the Transaction will
be or is being accomplished.  Escrow Holder is either (i) the person responsible
for closing the Transaction (as described in the Reporting Requirements) or (ii)
the disbursing title or escrow company that is most significant in terms of
gross proceeds disbursed in connection with the Transaction (as described in the
Reporting Requirements).

 

D.        Seller, Buyer and Escrow Holder desire to designate Escrow Holder as
the “Reporting Person” (as defined in the Reporting Requirements) with respect
to the Transaction.

 

II.  AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Seller, Buyer and Escrow Holder agree as follows:

 

1.         Escrow Holder is hereby designated as the Reporting Person for the
Transaction.  Escrow Holder shall perform all duties that are required by the
Reporting Requirements to be performed by the Reporting Person for the
Transaction.

 

2.         Seller and Buyer shall furnish to Escrow Holder, in a timely manner,
any information requested by Escrow Holder and necessary for Escrow Holder to
perform its duties as Reporting Person for the transaction.

 

3.         Escrow Holder hereby requests Seller to furnish to Escrow Holder
Seller’s correct taxpayer identification number.  Seller acknowledges that any
failure by Seller to provide

 

G-1

--------------------------------------------------------------------------------


 

Escrow Holder with Seller’s correct taxpayer identification number may subject
Seller to civil or criminal penalties imposed by law.  Accordingly, Seller
hereby certifies to Escrow Holder, under penalties of perjury, that Seller’s
correct taxpayer identification number is                  .

 

4.         The names and addresses of the parties hereto are as follows:

 

Buyer:

 

Simpson Manufacturing Co., Inc.
4120 Dublin Blvd.
Dublin, California 94568

 

 

Attention:

Michael Herbert

 

 

Telephone:

(925) 560-9011

 

 

Telecopy:

(925) 833-1498

 

 

 

Seller:

 

Las Positas LLC
c/o DRA Advisors, LLC
220 East 42nd Street, 27th Floor
New York, New York 10017

 

 

Attention:

Ms. Janine Roberts

 

 

Telephone:

 

 

 

 

Telecopy:

(212) 697-7403

 

 

 

 

Escrow Holder:

 

Chicago Title Insurance Company
388 Market Street
San Francisco, California 94111
Attention: Nicki Carr, Esq.

 

 

Telephone:

(415) 291-5153

 

 

Telecopy:

(415) 956-2175

 

5.         Each of the parties hereto shall retain this Agreement for a period
of four years following the calendar year during which the date of closing of
the Transaction occurs.

 

6.         This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which shall constitute one
and the same agreement.

 

7.         This Agreement shall be governed by and construed in accordance with
the laws of the State of California.

 

G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
and year first above written.

 

BUYER:

 

[BUYER NAME],
a [Buyer Entity]

 

 

 

 

 

By:

[Insert signature block]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

SELLER:

 

LAS POSITAS LLC,
a Delaware limited liability company

 

 

 

 

 

By:

G&I II Las Positas LLC,
a Delaware limited liability company,
its managing member

 

 

 

 

 

 

By:

G&I II Investment Las Positas Corp.,
a Delaware corporation,
its managing member

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

ESCROW HOLDER:

 

CHICAGO TITLE INSURANCE COMPANY,

 

 

a

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

BUYER’S CLOSING CERTIFICATION

 

Pursuant to Section 4.7 of that certain Purchase and Sale Agreement (the
“Agreement”) dated as of                      , 2005, between LAS POSITAS LLC, a
Delaware limited liability company (“Seller”), and [BUYER NAME], a [Buyer
Entity] (“Buyer”), Buyer hereby certifies to Seller that all representations and
warranties of Buyer contained in Section 4.6 of the Agreement are true, correct
and complete as of the date hereof.

 

Dated:                    , 2005.

 

BUYER:

 

[BUYER NAME],
a [Buyer Entity]

 

 

 

 

 

By:

[Insert signature block]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

CONFIDENTIALITY AGREEMENT

 

[Letterhead of Consultant]

 

            , 2005

 

Las Positas LLC
c/o DRA Advisors, LLC
220 East 42nd Street, 27th Floor
New York, New York 10017
Attention:    Ms. Janine Roberts
Telecopy:     (212) 697-7403

 

Re:                 Due Diligence Investigation of 5956 and 5964 W. Las Positas
Blvd., Pleasanton, California

 

Ladies and Gentlemen:

 

                                  , a                            
(“Consultant”), has been engaged by [BUYER NAME], a [Buyer Entity] (“Buyer”), to
assist Buyer in conducting its due diligence investigation with respect to the
purchase by Buyer or an affiliate of certain real property, commonly known as
5956 and 5964 W. Las Positas Blvd., Pleasanton, California, (the “Property”),
which is currently owned by LAS POSITAS LLC, a Delaware limited liability
company (“Seller”).  In order to induce Seller to grant Consultant access to the
Property and provide Consultant with confidential information of Seller,
Consultant agrees as follows:

 

1.         Consultant shall maintain as confidential any and all material or
information obtained about the Property or Seller and shall not disclose such
information to any third party, except Buyer, Buyer’s lender or prospective
lenders, Buyer’s attorneys, any other consultants of Buyer who have signed
confidentiality letters similar to this letter, Seller, Seller’s attorneys
and/or as required by law.  Consultant shall notify A. Corey Hansen, of Landmark
Asset Management Group, by facsimile at (949) 856-3232, with a copy by overnight
mail to the address noted above, at least three (3) days before it or its
agents, employees or contractors make any disclosure that such party believes is
required by law.

 

2.         Consultant agrees not to use any information obtained about the
Property or Seller for any purpose other than assisting Buyer in determining
whether to proceed with the contemplated purchase of the Property or to obtain
financing or insurance in connection with Buyer’s purchase of the Property.

 

I-1

--------------------------------------------------------------------------------


 

3.         This letter shall be of no further force or effect if the Property is
actually purchased by Buyer or its affiliate following the closing of such
purchase, but shall continue in effect if the Property is not actually acquired
by Buyer or its affiliate.

 

 

 

Very truly yours,

 

 

 

,

 

 

 

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT J

 

INVASIVE TESTING REQUIREMENTS

 

1.            License and Term of License.

 

(a)        Seller hereby grants to Buyer and its employees, agents, contractors
and consultants (collectively, “Buyer’s Consultants”), a license (the “License”)
to enter upon, in and below the surface of the Property for the purpose of
performing certain environmental and other inspections on or concerning the
Property in accordance with the terms of this Exhibit K, which inspections may
include:  (i) research regarding the Property and surrounding parcels as is
generally conducted in a Level I or Phase I environmental audit, surveying the
Property, and conducting other non-invasive inspections of the Property approved
by Seller (the “Level One Investigation”); and (ii) certain invasive
investigations and tests of the Property conducted after receipt of the prior
written approval of Seller, which approval shall not be unreasonably withheld,
conditioned or delayed (“Level Two Investigation”).  Prior to commencing any
portion of the Investigation, each of Buyer’s Consultants shall execute a
confidentiality agreement (“Confidentiality Agreement”) for the benefit of
Seller in the form attached as Exhibit I to that certain Purchase and Sale
Agreement between Buyer and Seller (the “Agreement”).  The Level One
Investigation and Level Two Investigation shall be sometimes collectively
referred to herein as the “Investigation,” which Investigation and all related
activities or events shall be limited and conducted as herein required, all at
Buyer’s sole cost and expense.  All capitalized terms not defined herein shall
be as defined in the Agreement.

 

(b)        Whenever Seller’s or Buyer’s consent or approval is required pursuant
to any provision of this License, such consent must be in writing and, unless
otherwise agreed hereunder, may be given or denied in such party’s good faith
discretion, but shall not be unreasonably withheld, conditioned or delayed.

 

(c)        The term of the License shall terminate on the earlier to occur of
the termination of the Agreement or Closing.

 

(d)        Buyer shall, at its sole cost and expense, obtain all governmental
permits and authorizations required by any governmental agencies for the
Investigation.  Buyer shall comply with, and shall cause all of Buyer’s
Consultants to comply with, all applicable governmental laws, regulations and
requirements in connection with the Investigation.  Notwithstanding the
foregoing, Buyer and Buyer’s Consultants shall maintain as confidential any and
all material or information obtained about the Property or Seller and shall not
disclose such information to any third party, except Buyer, Buyer’s lender or
prospective lenders, Buyer’s attorneys, any other consultants of Buyer who have
signed a Confidentiality Agreement, Seller, Seller’s attorneys and/or as
required by law.  Buyer and Buyer’s Consultant shall notify A. Corey Hansen, of
Landmark Asset Management Group, by facsimile at (949) 856-3232, with a copy by
overnight mail to the following address:  Landmark Asset Management Group, 100
Bayview Circle, Suite 200, Newport Beach, California 92660, Attention:  Mr. A.
Corey Hansen, at least three (3) days before it or its agents, employees or
contractors make any disclosure that such party believes is required by law.

 

J-1

--------------------------------------------------------------------------------


 

(e)        In the event that this Agreement is terminated, the contract with
Buyer’s Consultant shall, at Seller’s request and option and at Seller’s cost,
be assigned to Seller.

 

2.         Investigation:  Approval of Plans and Specifications.  Prior to
commencement of any Level Two Investigation, Buyer shall provide Seller, its
environmental and other engineers and consultants (collectively, “Seller’s
Consultants”) with a complete set of plans, drawings and specifications (the
“Plans”) that define the work to be performed on the Property pursuant to the
Level Two Investigation.  Buyer shall not commence any Level Two Investigation
unless Seller has previously approved the Plans in writing.  All work shall be
done in accordance with the approved Plans and no change or modification shall
be permitted without the prior written consent of Seller.

 

3.         Investigation:  Diligent Prosecution of Work and Cooperation with
Seller.

 

(a)        The Investigation shall be diligently performed and prosecuted to
completion in a manner that will not materially interfere with the operation or
use of the Property.

 

(b)        Neither Buyer nor Buyer’s Consultants shall enter the Property
without providing at least three (3) business days’ prior notice to Seller. 
Seller shall, at Buyer’s cost, be present at all times during the
Investigation.  In the event any samples of soil, gas, groundwater or any
portion of the Property is removed from the Property by Buyer (subject to the
prior written approval of Seller, which approval shall not be unreasonably
withheld) for testing or further investigation, Buyer shall remove sufficient
quantities of such samples to enable Seller to also undertake tests of such
samples.

 

4.         Investigation:  Removal of Equipment and Restoration of Property. 
Upon the earlier to occur of the completion of the Investigation or any portion
thereof, any equipment or materials are no longer required to continue the
Investigation, or termination of the Agreement, at Buyer’s sole cost and
expense, promptly remove any and all equipment and materials used in conducting
the Investigation, and upon the earlier to occur of the completion of the
Investigation or termination of the Agreement, Buyer shall restore the Property
to the condition existing prior to the commencement of the Investigation.  Buyer
shall dispose of all soil, gas, and groundwater samples obtained at, from or
about the Property in compliance with law.

 

5.         Standard of Work Performed.  Buyer warrants, represents and agrees
that the methods of performing the Investigation will conform to the highest
standards of environmental and other appropriate consultants as applied by a
firm of environmental or other appropriate consultants of national reputation
specializing in work of the type involved in the area in which the Property is
located and will comply with all federal, state and local laws, rules and
regulations, and all other applicable requirements of any governmental agencies
having jurisdiction over such matters.  Additionally, where customary and
appropriate, all soils, soil gas and water testing pursuant to the Investigation
shall be performed by a laboratory approved by the Environmental Protection
Agency and/or certified by the State of California.  Buyer shall provide Seller
with a copy of all reports prepared in connection with the Investigation
including, without limitation, the results of all testings.  Buyer will provide
Seller with a copy of any other reports obtained in connection with the
Property.

 

J-2

--------------------------------------------------------------------------------


 

6.         Liens.  Buyer shall keep the Property free and clear of all
mechanics’, materialmen’s and other liens resulting from the Investigation or
any of its other work under this License.

 

7.         Revocation of License.  The License shall be revocable in whole or in
part by Seller immediately upon termination of the Agreement or upon notice from
Seller to Buyer that Buyer has failed to comply with any provision of this
License or the Agreement.

 

8.         Indemnity.  To the extent permitted by law, except as provided below
Buyer shall protect, defend, indemnify and hold harmless Seller, Seller-Related
Parties and Seller’s Consultants, and any employee or agent of Seller,
Seller-Related Parties or Seller’s Consultants and each of them, against and
from any and all claims, demands, causes of action, damages, costs, expenses,
losses and liabilities (including reasonable attorneys’ fees, court costs and
other reasonable costs of defense and, in the event of any release of Hazardous
Materials caused by Buyer, investigation and remediation costs), at law or in
equity, of every kind or nature whatsoever, arising out of or related to the
Investigation (other than mere discovery of existing conditions, except to the
extent such conditions are exacerbated by Buyer), Buyer’s breach of the
Agreement or this License or any acts by Buyer or Buyer’s Consultants.  The
foregoing obligation shall not cover any claims, demands, causes of action,
damages, costs, expenses, losses and liabilities, at law or in equity, which are
attributable to, to the extent so attributable to, (i) pre-existing adverse
conditions affecting the Property, except to the extent such conditions are
exacerbated by Buyer (ii) Seller’s conduct, or (iii) Buyer’s discovery of any
information potentially having a negative impact on the Property, except to the
extent such negative impact is exacerbated by Buyer.

 

9.         Insurance.  Buyer shall obtain and maintain, and shall cause each of
Buyer’s Consultants to obtain and maintain, the insurance coverage specified on
Exhibit A of the Access Agreement between Buyer and Seller during the term of
any entry upon the Property pursuant hereto.

 

10.       No Presumption of Approval.  Nothing in this Agreement shall be deemed
to create any duty by Seller or Seller’s Consultants, or their respective
officers, employees or agents, arising from their review and/or approval of
Buyer’s plans, drawings, specifications, or from their physical inspection of
the Investigation.  Neither the review and approval by Seller or its agents of
Buyer’s plans, drawings and specifications nor physical inspection by Seller or
its agents of the Investigation or any other work done under this Agreement
shall be deemed a waiver of any rights Seller may have under this License or the
Agreement.q

 

J-3

--------------------------------------------------------------------------------